Exhibit 10.1

 

EXECUTION VERSION

 

SANDRIDGE ENERGY, INC.

 

SANDRIDGE OPERATING COMPANY,
INTEGRA ENERGY, L.L.C.,

LARIAT SERVICES, INC.,
SANDRIDGE EXPLORATION AND PRODUCTION, LLC,
SANDRIDGE MIDSTREAM, INC.,

SANDRIDGE HOLDINGS, INC.,

AND

SANDRIDGE GATHERING LLC

 

$1,250,000,000 8.75% Senior Secured Notes due 2020

 

PURCHASE AGREEMENT

 

dated May 28, 2015

 

Barclays Capital Inc.

Morgan Stanley & Co. LLC

RBC Capital Markets, LLC

 

--------------------------------------------------------------------------------


 

PURCHASE AGREEMENT

 

May 28, 2015

 

BARCLAYS CAPITAL INC.

MORGAN STANLEY & CO. LLC

RBC CAPITAL MARKETS, LLC

 

As Representatives of the several

Initial Purchasers named in Schedule A attached hereto,

 

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

 

Ladies and Gentlemen:

 

SandRidge Energy, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to the several Initial Purchasers named in Schedule A (the
“Initial Purchasers”), acting severally and not jointly, the respective amounts
set forth in such Schedule A of $1,250,000,000 in aggregate principal amount of
the Company’s 8.75% Senior Secured Notes due 2020 (the “Notes”).  Barclays
Capital Inc., Morgan Stanley & Co. LLC and RBC Capital Markets, LLC have agreed
to act as the representatives of the Initial Purchasers (the “Representatives”)
in connection with the offering and sale of the Notes.

 

The Notes will be issued pursuant to an indenture, to be dated as of June 10,
2015 (the “Indenture”), among the Company, the Guarantors (as defined below) and
U.S. Bank National Association, as trustee (the “Trustee”).  Pursuant to a
Collateral Trust Agreement, to be dated as of June 10, 2015 (the “Collateral
Trust Agreement”), among the Company, the Guarantors and U.S. Bank National
Association, as collateral agent (the “Collateral Agent”), the Collateral Agent
will receive, hold, administer, maintain, enforce and distribute the proceeds of
all liens upon any property of the Company or any Guarantor at any time held by
it, in trust for the benefit of the current and future holders of the Parity
Lien Obligations (as defined in the Indenture).  The Notes will be issued only
in book-entry form in the name of Cede & Co., as nominee of The Depository Trust
Company (the “Depositary”).

 

The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior secured, second priority basis,
jointly and severally by (i) SandRidge Operating Company, Integra Energy,
L.L.C., Lariat Services, Inc., SandRidge Exploration and Production, LLC,
SandRidge Midstream, Inc., SandRidge Holdings, Inc., SandRidge Gathering LLC and
(ii) any subsidiary of the Company formed or acquired after the Closing Date
that executes a supplemental indenture in accordance with the terms of the
Indenture, and their respective successors and assigns (collectively, the
“Guarantors”), pursuant to their guarantees set forth in the Indenture
(collectively, the “Guarantees”).  The Notes and the Guarantees related thereto
are herein collectively referred to as the “Securities.”

 

On the Closing Date, the Company will enter into a new Senior Secured
Reserve-Based Revolving Credit Facility (as amended, restated, supplemented or
otherwise modified from time

 

2

--------------------------------------------------------------------------------


 

to time, the “New Credit Facility”), by and among the Company, the lenders party
thereto, and Royal Bank of Canada, as administrative agent and first lien agent
(the “First Lien Agent”), and will repay all borrowings under and terminate its
prior senior secured credit facility (the “Existing Credit Facility”).

 

The Securities will be secured by a second-priority lien, subject to Permitted
Liens (as defined in the Indenture), on substantially all of the tangible and
intangible assets of the Company and the Guarantors, now owned or hereafter
acquired by the Company and any Guarantor, that secure borrowings under the New
Credit Facility on a first-priority basis, subject to certain exceptions
described in the Indenture and the Security Documents (as defined below) (the
“Collateral”).  The Collateral shall be described in: (a) with respect to real
property located in the jurisdictions listed on Annex III, which are required to
be mortgaged the mortgages, deeds of trust or deeds to secure debt to be
executed or delivered on or before the date that is sixty (60) days following
the Closing Date (collectively, the “Mortgages”) and (b) with respect to
personal property that constitutes Collateral, the Collateral Trust Agreement
and the Second Lien Pledge and Security Agreement to be dated as of the Closing
Date (as defined below) and entered into by the Company, the Guarantors and the
Collateral Agent (the “Security Agreement”), each to be delivered to the
Trustee, granting a second-priority security interest in the Collateral, subject
to Permitted Liens, for the benefit of the Trustee and each holder of the
Securities and the successors and assigns of the foregoing.  The Liens on the
Collateral will be subject to the terms of the Intercreditor Agreement to be
dated as of the Closing Date, among the Company, the Guarantors, the Collateral
Agent and the First Lien Agent (the “Intercreditor Agreement”), which will
further govern the rights of the holders of the Securities with respect to the
Collateral. The term “Security Documents,” as used herein, shall mean the
Mortgages, the Collateral Trust Agreement and the Security Agreement, and the
term “Note Documents” shall refer to the Indenture, the Notes, the Guarantees,
the Security Documents and the Intercreditor Agreement.

 

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time when sales of
the Securities are made by the Initial Purchasers is referred to as the “Time of
Sale”).  The Securities are to be offered and sold to or through the Initial
Purchasers without being registered with the Securities and Exchange Commission
(the “Commission”) under the Securities Act of 1933 (as amended, the “Securities
Act,” which term, as used herein, includes the rules and regulations of the
Commission promulgated thereunder), in reliance upon exemptions therefrom. 
Pursuant to the terms of the Securities and the Indenture, investors who acquire
Securities shall be deemed to have agreed that Securities may only be resold or
otherwise transferred, after the date hereof, if such Securities are registered
for sale under the Securities Act or if an exemption from the registration
requirements of the Securities Act is available (including the exemptions
afforded by Rule 144A under the Securities Act (“Rule 144A”) or Regulation S
under the Securities Act (“Regulation S”)).

 

The Company has prepared and delivered to each Initial Purchaser copies of a
preliminary offering memorandum, dated May 28, 2015, including documents
incorporated by reference therein (the “Preliminary Offering Memorandum”), and
has prepared and delivered to

 

3

--------------------------------------------------------------------------------


 

each Initial Purchaser copies of a Pricing Supplement, dated May 28, 2015, in
the form attached hereto as Exhibit B (the “Pricing Supplement”), describing the
terms of the Securities, each for use by such Initial Purchaser in connection
with its solicitation of offers to purchase the Securities.  The Preliminary
Offering Memorandum and the Pricing Supplement are herein referred to as the
“Pricing Disclosure Package.”  Promptly after this Agreement is executed and
delivered, the Company will prepare and deliver to each Initial Purchaser a
final offering memorandum dated the date hereof including documents incorporated
by reference therein (the “Final Offering Memorandum”).

 

All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and incorporated by reference
in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Final Offering Memorandum (as the case may be), and all
references herein to the terms “amend,” “amendment” or “supplement” with respect
to the Final Offering Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Time of Sale and incorporated
by reference in the Final Offering Memorandum.

 

The Company and the Guarantors hereby confirm their agreements with the Initial
Purchasers as follows:

 

SECTION 1.                                 Representations and Warranties.  Each
of the Company and the Guarantors, jointly and severally, hereby represents,
warrants and covenants to each Initial Purchaser that, as of the date hereof and
as of the Closing Date (references in this Section 1 to the “Offering
Memorandum” are to (x) the Pricing Disclosure Package in the case of
representations and warranties made as of the date hereof and (y) the Pricing
Disclosure Package and the Final Offering Memorandum in the case of
representations and warranties made as of the Closing Date):

 

(a)                                 No Registration Required.  Subject to
compliance by the Initial Purchasers with the representations and warranties set
forth in Section 2 hereof and with the procedures set forth in Section 8 hereof,
it is not necessary in connection with the offer, sale and delivery of the
Securities to the Initial Purchasers and to each Subsequent Purchaser in the
manner contemplated by this Agreement and the Offering Memorandum to register
the Securities under the Securities Act or to qualify the Indenture under the
Trust Indenture Act of 1939 (as amended, the “Trust Indenture Act,” which term,
as used herein, includes the rules and regulations of the Commission promulgated
thereunder).

 

(b)                                 No Integration of Offerings or General
Solicitation.  None of the Company, its affiliates (as such term is defined in
Rule 501 under the Securities Act) (each, an “Affiliate”) or any person acting
on its or any of their behalf (other than the Initial Purchasers, as to whom the
Company makes no representation or warranty) has, directly or indirectly,
solicited any offer to buy or offered to sell, or will, directly or indirectly,
solicit any offer to buy or offer to sell, in the United States or to any United
States citizen or resident, any security which is or would be integrated with
the sale of the Securities in a manner that would require the Securities to be

 

4

--------------------------------------------------------------------------------


 

registered under the Securities Act.  None of the Company, its Affiliates, or
any person acting on its or any of their behalf (other than the Initial
Purchasers, as to whom the Company makes no representation or warranty) has
engaged or will engage, in connection with the offering of the Securities, in
any form of general solicitation or general advertising within the meaning of
Rule 502 under the Securities Act.  With respect to those Securities sold in
reliance upon Regulation S, (i) none of the Company, its Affiliates or any
person acting on its or their behalf (other than the Initial Purchasers, as to
whom the Company makes no representation or warranty) has engaged or will engage
in any directed selling efforts within the meaning of Regulation S and (ii) each
of the Company, its Affiliates and any person acting on its or their behalf
(other than the Initial Purchasers, as to whom the Company makes no
representation or warranty) has complied and will comply with the offering
restrictions set forth in Regulation S.

 

(c)                                  Eligibility for Resale under Rule 144A. 
The Securities are eligible for resale pursuant to Rule 144A and will not be, at
the Closing Date, of the same class as securities listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
a U.S. automated interdealer quotation system.

 

(d)                                 The Pricing Disclosure Package and Offering
Memorandum.  Neither the Pricing Disclosure Package, as of the Time of Sale, nor
the Final Offering Memorandum, as of its date or (as amended or supplemented in
accordance with Section 3(a), as applicable) as of the Closing Date, contains or
represents an untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that this
representation, warranty and agreement shall not apply to statements in or
omissions from the Pricing Disclosure Package, the Final Offering Memorandum or
any amendment or supplement thereto made in reliance upon and in conformity with
information furnished to the Company in writing by any Initial Purchaser through
Barclays Capital Inc. expressly for use in the Pricing Disclosure Package, the
Final Offering Memorandum or amendment or supplement thereto, as the case may
be.  Neither the Company nor the Guarantors have distributed and will not
distribute, prior to the later of the Closing Date and the completion of the
Initial Purchasers’ distribution of the Securities, any offering material in
connection with the offering and sale of the Securities other than the Company
Additional Written Communications set forth on Schedule C hereto, the Pricing
Disclosure Package and the Final Offering Memorandum.

 

(e)                                  Company Additional Written Communications. 
Neither the Company nor the Guarantors have prepared, made, used, authorized,
approved or distributed and will not prepare, make, use, authorize, approve or
distribute any written communication that constitutes an offer to sell or
solicitation of an offer to buy the Securities (each such communication by the
Company, the Guarantors or their respective agents and representatives (other
than a communication referred to in clauses (i) and (ii) below) a “Company
Additional Written Communication”) other than (i) the Pricing Disclosure
Package, (ii) the Final Offering Memorandum and (iii) any electronic road show
or other written communications and the documents set forth on Schedule C, in
each case used in accordance with Section 3(a).  Each such Company Additional
Written Communication, when taken together with the Pricing Disclosure Package,
did not, and at the Closing Date will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that this representation, warranty and

 

5

--------------------------------------------------------------------------------


 

agreement shall not apply to statements in or omissions from each such Company
Additional Written Communication made in reliance upon and in conformity with
information furnished to the Company in writing by any Initial Purchaser through
Barclays Capital Inc. expressly for use in any Company Additional Written
Communication.

 

(f)                                   Incorporated Documents.  The documents
incorporated or deemed to be incorporated by reference in the Offering
Memorandum at the time they were or hereafter are filed with the Commission
(collectively, the “Incorporated Documents”) complied and will comply in all
material respects with the requirements of the Exchange Act.

 

(g)                                  The Purchase Agreement.  This Agreement has
been duly authorized, executed and delivered by the Company and each Guarantor.

 

(h)                                 Authorization of the Notes and the
Guarantees.  The Notes to be purchased by the Initial Purchasers from the
Company are in the form contemplated by the Indenture, have been duly authorized
for issuance and sale pursuant to this Agreement and the Indenture and, at the
Closing Date, will have been duly executed by the Company and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
agreements of the Company, enforceable in accordance with their terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws relating
to or affecting the rights and remedies of creditors or by general equitable
principles and will be entitled to the benefits of the Indenture.  The
Guarantees of the Notes have been duly authorized for issuance and sale pursuant
to this Agreement and the Indenture and, when the Notes have been authenticated
in the manner provided for in the Indenture and delivered against payment of the
purchase price therefor, will constitute valid and binding agreements of the
Guarantors, enforceable in accordance with their terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws relating to or affecting
the rights and remedies of creditors or by general equitable principles and will
be entitled to the benefits of the Indenture.

 

(i)                                     Authorization of the Indenture.  The
Indenture has been duly authorized by the Company and the Guarantors and, at the
Closing Date, will have been duly executed and delivered by the Company and the
Guarantors and, assuming the due authorization, execution and delivery by the
other parties thereto, will constitute a valid and binding agreement of the
Company and the Guarantors, enforceable against the Company and the Guarantors
in accordance with its terms, except as the enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws relating to or affecting the rights and remedies of creditors
or by general equitable principles.

 

(j)                                    Authorization of the Security Documents
and Intercreditor Agreement.  The Security Documents have been duly authorized
by the Company and the applicable Guarantors.  On the Closing Date, the Security
Agreement, the Collateral Trust Agreement and the Intercreditor Agreement will
have been duly executed and delivered by the Company and the applicable
Guarantors, and will conform in all material respects to the description thereof
contained in the Pricing Disclosure Package and the Offering Memorandum and,
assuming the due authorization, execution and delivery thereof by the other
parties thereto, will constitute

 

6

--------------------------------------------------------------------------------


 

valid and binding agreements of the Company and the Guarantors, enforceable
against the Company and the Guarantors, in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws relating
to or affecting the rights and remedies of creditors or by general equitable
principles. The Company and the Guarantors have taken commercially reasonable
efforts to prepare, execute and deliver the other Security Documents.  Upon the
execution and delivery of the other Security Documents, such Security Documents,
assuming the due authorization, execution and delivery thereof by the other
parties thereto, will constitute legal, valid and binding instruments
enforceable against the Company and the applicable Guarantors in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws relating to or affecting the rights and remedies of creditors or by general
equitable principles.

 

(k)                                 Perfected Security Interests. (A) The
Security Documents (other than the Mortgages), when executed and delivered in
connection with the sale of the Securities, will create in favor of the
Collateral Agent for the benefit of itself, the Trustee and the holders of the
Notes, valid and enforceable security interests in and liens on the Collateral
and, upon the filing of appropriate Uniform Commercial Code (as in effect in the
applicable state of jurisdiction, (“UCC”)) financing statements in U.S.
jurisdictions as set forth on Annex II hereto and/or the taking of other
actions, in each case as further described in the Security Documents, the
security interests in and liens on the rights of the Company or the applicable
Guarantor in such Collateral will be perfected security interests and liens,
superior to and prior to the liens of all third persons other than the liens
securing the New Credit Facility and other Permitted Liens (as defined in the
Indenture).

 

(B)                               Upon execution and delivery, the Mortgages
will be effective to grant a legal, valid and enforceable mortgage lien or
security title and security interest on all of the mortgagor’s right, title and
interest in the real property described therein (each, a “Mortgaged Property”
and, collectively, the “Mortgaged Properties”).  When the Mortgages are duly
recorded in the proper recorders’ offices or appropriate public records and the
mortgage recording fees and taxes in respect thereof are paid and compliance is
otherwise had with the formal requirements of state law, applicable to the
recording of real estate mortgages generally, each such Mortgage shall
constitute a validly perfected and enforceable second-priority lien or security
title and security interest in the related Mortgaged Property constituting
Collateral for the benefit of the Trustee and the holders of the Securities,
subject only to Permitted Liens (as defined in the Indenture) or liens and
encumbrances expressly set forth as an exception to the policies of title
insurance, if any, obtained to insure the lien of each Mortgage with respect to
each of the Mortgaged Properties, and as may be limited by (x) the effect of any
applicable bankruptcy, insolvency, fraudulent conveyance or similar law
affecting creditors’ rights generally and (y) general principles of equity
(regardless of whether considered in a proceeding in equity or at law),
including concepts of commercial reasonableness, good faith and fair dealing and
the possible unavailability of specific performance or injunctive relief.

 

(l)                                     Liens. On the Closing Date, the
applicable pledging entity under each Security Document will own the relevant
Collateral covered by such Security Document, free and clear of any security
interest, mortgage, pledge, lien, encumbrance or claim (“Liens”), except (i) for
any Liens securing the Collateral for the benefit of the holders of the Notes
and the New Credit

 

7

--------------------------------------------------------------------------------


 

Facility, (ii) Permitted Liens under the terms of the Indenture or (iii) any
Liens that will be discharged at or prior to the Closing Date.

 

(m)                             Registrations, Filings, Etc. The Company and
each Guarantor have used their commercially reasonable efforts to complete all
filings, registrations with any governmental or judicial office in the relevant
jurisdiction of organization necessary to ensure the validity, legality and
enforceability of the Security Documents and other actions necessary to perfect
and protect the security interest in the Collateral to be created under the
Security Documents, and when (i) UCC financing statements and other filings in
appropriate form describing the Collateral with respect to which a security
interest may be perfected by filing or recordation are filed or recorded with
the appropriate governmental authority and (ii) upon the taking of possession or
control by the First Lien Agent holding such Collateral as gratuitous bailee
and/or gratuitous agent on behalf of the Collateral Agent and the holders of the
Notes, of the Collateral with respect to which a security interest may be
perfected only by possession or control, and the acknowledgement by the First
Lien Agent that it is holding such Collateral for the Collateral Agent and the
holders of the Notes, the Liens created by the Security Documents shall
constitute fully perfected Liens on, and security interests in the Collateral to
the extent such security interests can be perfected by such filing, recordation,
possession or control and to the extent such matter is governed by the laws of
the United States or a jurisdiction thereof, subject in each case to Permitted
Liens (as defined in the Indenture), with the priority required by the Security
Documents.

 

(n)                                 Description of the Securities, the
Indenture, the Intercreditor Agreement and the Security Documents.  The
Securities, the Indenture, the Intercreditor Agreement and the Security
Documents will conform in all material respects to the respective statements
relating thereto contained in the Offering Memorandum.

 

(o)                                 No Material Adverse Change. Except as
otherwise disclosed in the Offering Memorandum (exclusive of any amendment or
supplement thereto), subsequent to the respective dates as of which information
is given in the Offering Memorandum (exclusive of any amendment or supplement
thereto): (i) there has been no material adverse change, or any development that
could reasonably be expected to result in a material adverse change, in the
condition, financial or otherwise, or in the earnings, business, properties,
operations or prospects (other than as a result of developments affecting the
oil and gas industry generally), whether or not arising from transactions in the
ordinary course of business, of the Company and its subsidiaries, considered as
one entity (a “Material Adverse Change”); (ii) the Company and its subsidiaries
considered as one entity, have not incurred any material liability or
obligation, indirect, direct or contingent, nor entered into any material
transaction or agreement; and (iii) other than with respect to the 8.5%
Convertible Perpetual Preferred Stock of the Company issued on January 21, 2009
and the 7.0% Convertible Perpetual Preferred Stock of the Company issued on
November 10, 2010 and November 15, 2010 (collectively, the “Preferred Stock”),
there has been no cash dividend or distribution of any kind declared, paid or
made by the Company, or, except for dividends paid to the Company or other
subsidiaries and except for distributions declared and paid by SandRidge
Mississippian Trust I, SandRidge Permian Trust and SandRidge Mississippian Trust
II, any of the Company’s subsidiaries or consolidated variable interest entities
on any class of capital stock or repurchase or redemption by the Company or any
of its subsidiaries of any class of capital stock.

 

8

--------------------------------------------------------------------------------


 

(p)                                 Independent Accountants. 
PricewaterhouseCoopers LLP, who have expressed their opinion with respect to
certain of the financial statements of the Company (which term as used in this
Agreement includes the related notes thereto) included or incorporated by
reference in the Offering Memorandum, are independent registered public
accountants with respect to the Company as required by the Securities Act and
the Exchange Act and the rules of the Public Company Accounting Oversight Board.

 

(q)                                 Preparation of the Financial Statements. 
The consolidated financial statements and schedules of the Company and its
consolidated subsidiaries incorporated by reference in the Offering Memorandum
present fairly the consolidated financial position of the Company and its
consolidated subsidiaries as of and at the dates indicated and the results of
their operations and cash flows for the periods specified, as applicable. Such
financial statements comply as to form with the applicable accounting
requirements of Regulation S-X and have been prepared in conformity with
generally accepted accounting principles as applied in the United States,
applied on a consistent basis throughout the periods involved, except as may be
expressly stated in the related notes thereto. The financial data set forth in
the Offering Memorandum under the caption “Summary Historical Consolidated
Financial Data” and under the “Actual” column under the caption “Capitalization”
fairly present the information set forth therein on a basis consistent with that
of the audited and unaudited financial statements incorporated by reference in
the Offering Memorandum.  The statistical and market-related data and forward
looking statements included in the Offering Memorandum are based on or derived
from sources that the Company and its subsidiaries believe to be reliable and
accurate in all material respects and represent their good faith estimates that
are made on the basis of data derived from such sources. The interactive data in
eXtensible Business Reporting Language incorporated by reference in the Pricing
Disclosure Package or the Offering Memorandum fairly presents the information
called for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto.

 

(r)                                    Incorporation and Good Standing of the
Company and the Guarantors.  Each of the Company and the Guarantors has been
duly incorporated or otherwise formed and is validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation,
as the case may be, and has power and authority (corporate or otherwise) to own
or lease, as the case may be, and operate its properties and to conduct its
business as described in the Offering Memorandum and, in the case of the Company
and the Guarantors, to enter into and perform its obligations under each of the
Note Documents to which it is a party.  Each of the Company and the Guarantors
is duly qualified to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except for such
jurisdictions where the failure to so qualify or to be in good standing would
not, individually or in the aggregate, result in a material adverse effect on
the condition, financial or otherwise, or on the earnings, business, properties
or operations, whether or not arising from transactions in the ordinary course
of business, of the Company and its subsidiaries, considered as one entity (a
“Material Adverse Effect”).  All of the issued and outstanding shares of capital
stock, or similar equity interest, of each subsidiary of the Company have been
duly authorized and validly issued, are fully paid and nonassessable and, except
as set forth on Schedule B, are owned by the Company, directly or through
subsidiaries.  All shares of capital stock, or similar equity interest, so owned
are owned free and clear of any

 

9

--------------------------------------------------------------------------------


 

security interest, mortgage, pledge, lien, encumbrance or claim, other than
those granted pursuant to the Existing Credit Facility or, upon the closing of
the Offering, the New Credit Facility, the Indenture and the Security Documents.

 

(s)                                   Capitalization and Other Capital Stock
Matters.  The authorized, issued and outstanding capital stock of the Company is
as set forth in the Offering Memorandum under the caption “Capitalization”
(other than for subsequent issuances, if any, pursuant to employee benefit plans
described in the Offering Memorandum or upon exercise of outstanding options
described in the Offering Memorandum).

 

(t)                                    Non-Contravention of Existing
Instruments; No Further Authorizations or Approvals Required.  Neither the
Company nor any of its subsidiaries, is (i) in violation of its charter or by
laws (or other applicable organizational document), (ii) (or, with the giving of
notice or lapse of time, would be) in default (“Default”) under any indenture,
mortgage, loan or credit agreement, note, contract, franchise, lease or other
instrument to which the Company or any of its subsidiaries is a party or by
which it or any of them may be bound, or to which any of the property or assets
of the Company or any of its subsidiaries is subject (each, an “Existing
Instrument”), or (iii) in violation of any statute, law, rule, regulation,
judgment, order or decree of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company or such subsidiary or any of its properties, as applicable, except with
respect to clauses (ii) and (iii), for such Defaults or violations as would not,
individually or in the aggregate, have a Material Adverse Effect.

 

The Company’s and the Guarantors’ execution, delivery and performance of this
Agreement and the Note Documents to which they are a party (including the
granting of the liens on the Collateral), and the issuance and delivery of the
Securities, and consummation of the transactions contemplated hereby and thereby
and by the Offering Memorandum (i) have been duly authorized by all necessary
action (corporate or otherwise) and will not result in any violation of the
charter or bylaws (or other applicable organizational document) of the Company
or any subsidiary, (ii) will not conflict with or constitute a breach of, or
Default or a Debt Repayment Triggering Event (as defined below) under, or result
in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company or any of its subsidiaries pursuant to, or
require the consent of any other party to, any Existing Instrument and
(iii) will not result in any violation of any statute, law, rule, regulation,
judgment, order or decree applicable to the Company or any of its subsidiaries
of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over the Company or any of its
subsidiaries or any of its or their properties.  As used herein, a “Debt
Repayment Triggering Event” means any event or condition which gives, or with
the giving of notice or lapse of time would give, the holder of any note,
debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any of its subsidiaries.

 

No consent, approval, authorization or other order of, or registration or filing
with, any court or other governmental or regulatory authority or agency is
required for the Company’s and the Guarantors’ execution, delivery and
performance of this Agreement, or the Note Documents, or the issuance and
delivery of the Securities, or consummation of the transactions contemplated
hereby and thereby and by the Offering Memorandum, except for such

 

10

--------------------------------------------------------------------------------


 

as have been obtained or made by the Company and are in full force and effect
under the Securities Act, and applicable state securities or blue sky laws.

 

(u)                                 No Material Actions or Proceedings.  Except
as otherwise disclosed in the Offering Memorandum, there are no legal or
governmental actions, suits or proceedings pending or, to the Company’s
knowledge, threatened (i) against or affecting the Company or any of its
subsidiaries, (ii) which has as the subject thereof any officer or director of,
or property owned or leased by, the Company or any of its subsidiaries or (iii)
relating to environmental or discrimination matters, where in any such case (A)
there is a reasonable possibility that such action, suit or proceeding might be
determined adversely to the Company or any of its subsidiaries and (B) any such
action, suit or proceeding, if so determined adversely, would reasonably be
expected to have a Material Adverse Effect or adversely affect the consummation
of the transactions contemplated by this Agreement.

 

(v)                                 Labor Matters.  No labor problem or dispute
with the employees of the Company or any of its subsidiaries exists or is
threatened or imminent that would reasonably be expected to have a Material
Adverse Effect.

 

(w)                               Intellectual Property Rights.  The Company and
its subsidiaries own, possess, license or have other rights to use, on
reasonable terms, all patents, patent applications, trade and service marks,
trade and service mark registrations, trade names, copyrights, licenses,
inventions, trade secrets, technology, know-how and other intellectual property
(collectively, the “Intellectual Property Rights”) necessary for the conduct of
the Company’s business, as now conducted or as proposed in the Offering
Memorandum to be conducted except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.  Except as set forth
in the Offering Memorandum, (a) no party has been granted an exclusive license
to use any portion of such Intellectual Property Rights owned by the Company;
(b) to the Company’s knowledge there is no material infringement by third
parties of any such Intellectual Property Rights owned by or exclusively
licensed to the Company; (c) there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others challenging the Company’s
rights in or to any material Intellectual Property Rights; and (d) there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by others that the Company’s business as now conducted infringes or
otherwise violates any patent, trademark, copyright, trade secret or other
proprietary rights of others that, if so determined adversely, would reasonably
be expected to have a Material Adverse Effect or adversely affect the
consummation of the transactions contemplated by this Agreement, and the Company
is unaware of any other fact which would form a reasonable basis for any such
claim.

 

(x)                                 All Necessary Permits, etc.  The Company and
each Guarantor possess such valid and current licenses, certificates,
authorizations or permits issued by the appropriate state, federal or foreign
regulatory agencies or bodies necessary to conduct their respective businesses
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, and none of the Company or any Guarantor has received
any notice of proceedings relating to the revocation or modification of, or
non-compliance with, any such certificate, authorization or permit which, singly
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would reasonably be expected to have a Material Adverse Effect.

 

11

--------------------------------------------------------------------------------


 

(y)                                 Title to Properties. Each of the Company and
its subsidiaries has (A) generally satisfactory title to its oil and gas
properties, title investigations having been carried out by the Company or its
subsidiaries in accordance with the practice in the oil and gas industry in the
areas in which the Company and its subsidiaries operate, (B) good and marketable
title to all other real property owned by it (including pipeline easement
rights) to the extent necessary to carry on its business, and (C) good and
marketable title to all personal property owned by it, in each case free and
clear of all liens, encumbrances and defects except such as are described in the
Offering Memorandum or such as do not materially affect the value of the
properties of the Company and its subsidiaries, considered as one enterprise,
and do not interfere in any material respect with the use made and proposed to
be made of such properties, by the Company and its subsidiaries, considered as
one enterprise; and all of the easements, leases and subleases material to the
business of the Company and its subsidiaries, considered as one enterprise, and
under which the Company or any of its subsidiaries holds or uses properties
described in the Offering Memorandum, are in full force and effect, and neither
the Company nor any of its subsidiaries has any notice of any claim of any sort
that has been asserted by anyone adverse to the rights of the Company or its
subsidiaries under any of the easements, leases or subleases mentioned above, or
affecting or questioning the rights of the Company or any subsidiary thereof to
the continued possession or use of the easement or leased or subleased premises,
except for any claims that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(z)                                  Condition of Properties.  Except as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Company, the plants, buildings, structures and equipment
owned by the Company are in good operating condition and repair and have been
reasonably maintained consistent with standards generally followed in the
industry (giving due account to the age and length of use of same, ordinary wear
and tear excepted), are adequate and suitable for their present uses and, in the
case of plants, buildings and other structures, are structurally sound.

 

(aa)                          Tax Law Compliance.  The Company and its
subsidiaries have filed all necessary federal, state, local and foreign tax
returns in a timely manner and have paid all taxes required to be paid by any of
them and, if due and payable, any related or similar assessment, fine or penalty
levied against any of them, except for (i) any taxes, assessments, fines or
penalties that are being contested in good faith and by appropriate proceedings
and with respect to which adequate reserves are being maintained in conformity
with generally accepted accounting principles or (ii) where the failure to do so
would not reasonably be expected to have a Material Adverse Effect.  The Company
has made appropriate provisions in the financial statements incorporated by
reference in the Offering Memorandum in respect of all federal, state and
foreign income and franchise taxes for all current or prior periods as to which
the tax liability of the Company or any of its consolidated subsidiaries has not
been finally determined except to the extent that the failure to do so would not
have a Material Adverse Effect.

 

(bb)                          Company Not an “Investment Company.”  Neither the
Company nor any of the Guarantors is, or, after receipt of payment for the
Securities and application of the proceeds as described under “Use of Proceeds”
in the Offering Memorandum will be, required to register as an “investment
company” within the meaning of the Investment Company Act and will conduct its
business in a manner so that it will not become subject to the Investment
Company Act.

 

12

--------------------------------------------------------------------------------


 

(cc)                            Insurance.  Each of the Company and its
subsidiaries are insured by recognized, and to the knowledge of the Company,
financially sound and reputable institutions with policies in such amounts and
with such deductibles and covering such risks as are generally deemed adequate
and customary for their businesses including, but not limited to, policies
covering real and personal property owned or leased by the Company and its
subsidiaries against theft, damage, destruction, acts of terrorism or vandalism
and earthquakes.  All policies of insurance and fidelity or surety bonds
insuring the Company and any of its subsidiaries, or their respective
businesses, assets, employees, officers and directors are in full force and
effect; the Company and its subsidiaries are in compliance, in all material
respects, with the terms of such policies and instruments; and there are no
material claims by the Company or any of its subsidiaries under any such policy
or instrument as to which any insurance company is denying liability or
defending under a reservation of rights clause; and neither the Company nor any
of its subsidiaries has, in the past three years, been refused any insurance
coverage sought or applied for.

 

(dd)                          No Price Stabilization or Manipulation.  The
Company has not taken and will not take, directly or indirectly, any action
designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.  The Company acknowledges that
the Initial Purchasers may engage in stabilization transactions as described in
the Offering Memorandum.

 

(ee)                            Compliance with Sarbanes-Oxley.  The Company and
its subsidiaries and their respective officers and directors are in compliance
with the applicable provisions of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act,” which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder).

 

(ff)                              Internal Controls.  Except as described in the
Incorporated Documents, the Company maintains effective internal control over
financial reporting as defined in Rule 13a-15 under the Exchange Act, and the
Company maintains a system of internal accounting control sufficient to provide
reasonable assurance that (A) transactions are executed in accordance with
management’s general or specific authorization, (B) transactions are recorded as
necessary to permit preparation of its financial statements in conformity with
accounting principles generally accepted in the United States and to maintain
accountability for its assets, (C) access to its assets is permitted only in
accordance with management’s general or specific authorization, (D) the recorded
accountability for its assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences and
(E) the interactive data in eXtensible Business Reporting Language incorporated
by reference in the Pricing Disclosure Package and the Final Offering Memorandum
fairly presents the information called for in all material respects and is
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

 

(gg)                            Disclosure Controls and Procedures.  The Company
has established and maintains disclosure controls and procedures (as such term
is defined in Rules 13a-15 and 15d-14 under the Exchange Act); such disclosure
controls and procedures are designed to ensure that material information
relating to the Company and its subsidiaries is made known to the chief
executive officer and chief financial officer of the Company by others within
the Company or any of its subsidiaries, and such disclosure controls and
procedures are reasonably effective to

 

13

--------------------------------------------------------------------------------


 

perform the functions for which they were established subject to the limitations
of any such control system; the Company’s auditors and the Audit Committee of
the Board of Directors of the Company have been advised of:  (i) any significant
deficiencies or material weaknesses in the design or operation of internal
controls which could adversely affect the Company’s ability to record, process,
summarize, and report financial data; and (ii) any fraud, whether or not
material, that involves management or other employees who have a role in the
Company’s internal controls; and since the date of the most recent evaluation of
such disclosure controls and procedures, there have been no significant changes
in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.

 

(hh)                          Compliance with Environmental Laws.  Except as
otherwise disclosed in the Offering Memorandum: (i)  neither the Company nor any
of its subsidiaries is in violation of any federal, state, local or foreign law,
regulation, order, permit or other requirement relating to pollution or
protection of human health or the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including without limitation, laws and regulations relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, petroleum and
petroleum products (collectively, “Materials of Environmental Concern”), or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Materials of Environmental Concern
(collectively, “Environmental Laws”), which violation includes, but is not
limited to, noncompliance with any permits or other governmental authorizations
required for the operation of the business of the Company or its subsidiaries
under applicable Environmental Laws, or noncompliance with the terms and
conditions thereof, nor has the Company or its subsidiaries received any written
communication, whether from a governmental authority, citizens group, employee
or otherwise, that alleges that the Company or any of its subsidiaries is in
violation of any Environmental Law, except, in each case, as would not,
individually or in the aggregate, have a Material Adverse Effect; (ii) there is
no claim, action or cause of action filed with a court or governmental
authority, no investigation with respect to which the Company has received
written notice, and no written notice by any person or entity alleging actual or
potential liability for investigatory costs, cleanup costs, governmental
responses costs, natural resources damages, property damages, personal injuries,
attorneys’ fees or penalties arising out of, based on or resulting from the
presence, or release into the environment, of any Material of Environmental
Concern at any location owned, leased or operated by the Company or any of its
subsidiaries now or in the past (collectively, “Environmental Claims”), pending
or, to the Company’s knowledge, threatened against the Company or any of its
subsidiaries or any person or entity whose liability for any Environmental Claim
the Company or any of its subsidiaries has retained or assumed either
contractually or by operation of law, except as would not, individually or in
the aggregate, have a Material Adverse Effect; and (iii) to the Company’s
knowledge, there are no past, present or anticipated future actions, activities,
circumstances, conditions, events or incidents, including, without limitation,
the release, emission, discharge, presence or disposal of any Material of
Environmental Concern, that reasonably could result in a violation of any
Environmental Law, require expenditures to be incurred pursuant to Environmental
Law, except as would not, individually or in the aggregate, have a Material
Adverse Effect.

 

14

--------------------------------------------------------------------------------


 

(ii)                                  Independent Petroleum Engineers.  Cawley,
Gillespie & Associates Inc., whose reports regarding the Company as of December
31, 2013 and 2014, are referenced in the Offering Memorandum, was, as of
December 31, 2013 and 2014, and is, as of the date hereof, an independent
petroleum engineer with respect to the Company.  Netherland, Sewell & Associates
Inc., whose reports regarding the Company as of December 31, 2012, 2013 and
2014, are referenced in the Offering Memorandum, was, as of December 31, 2012,
2013 and 2014, and is, as of the date hereof, an independent petroleum engineer
with respect to the Company.  Lee Keeling and Associates, Inc., whose report as
of December 31, 2012 is referenced in the Offering Memorandum, was, as of
December 31, 2012, and is, as of the date hereof, an independent petroleum
engineer with respect to the Company.  The information underlying the estimates
of reserves of the Company and its subsidiaries which was supplied by the
Company to Cawley, Gillespie & Associates, Inc., Netherland, Sewell &
Associates, Inc. and Lee Keeling and Associates, Inc. for purposes of reviewing
the reserve reports and estimates of the Company and preparing the letters (the
“Reserve Report Letters”) of Cawley, Gillespie & Associates, Inc., Netherland,
Sewell & Associates, Inc. and Lee Keeling and Associates, Inc., including,
without limitation, production, costs of operation and development, current
prices for production, agreements relating to current and future operations and
sales of production, was true and correct in all material respects on the dates
such estimates were made and such information was supplied and was prepared in
accordance with customary industry practices; estimates of such reserves and
present values with respect to the Company, as described in the Offering
Memorandum and reflected in the Reserve Report Letters comply in all material
respects with the applicable requirements of Regulation S-X and Regulation S-K
under the Act.

 

(jj)                                Related Party Transactions.  No
relationship, direct or indirect, exists between or among any of the Company or
any affiliate of the Company, on the one hand, and any director, officer,
member, stockholder, customer or supplier of the Company or any affiliate of the
Company, on the other hand, which is required by the Securities Act to be
disclosed in a registration statement on Form S-3 which is not so disclosed in
the Offering Memorandum.  There are no outstanding loans, advances (except
advances for business expenses in the ordinary course of business) or guarantees
of indebtedness by the Company or any affiliate of the Company to or for the
benefit of any of the officers or directors of the Company or any affiliate of
the Company or any of their respective family members.

 

(kk)                          Lending Relationship.  Except as disclosed in the
Offering Memorandum, to its knowledge, the Company (i) does not have any
material lending or other relationship with any bank or lending affiliate of any
Initial Purchaser and (ii) does not intend to use any of the proceeds from the
sale of the Securities hereunder to repay any outstanding debt owed to any
affiliate of any Initial Purchaser.

 

(ll)                                  Solvency.  Each of the Company and the
Guarantors is, and immediately after the Closing Date will be, Solvent.  As used
herein, the term “Solvent” means, with respect to any person on a particular
date, that on such date (i) the fair market value of the assets of such person
is greater than the total amount of liabilities (including contingent
liabilities) of such person, (ii) the present fair salable value of the assets
of such person is greater than the amount that will be required to pay the
probable liabilities of such person on its debts as they become absolute and
matured, (iii) such person is able to realize upon its assets and pay its debts
and other liabilities,

 

15

--------------------------------------------------------------------------------


 

including contingent obligations, as they mature and (iv) such person does not
have unreasonably small capital.

 

(mm)                  No Default in Senior Indebtedness.  No event of default
exists under the Existing Credit Facility.

 

(nn)                          Regulation S.  The Company, the Guarantors and
their respective affiliates and all persons acting on their behalf (other than
the Initial Purchasers, as to whom the Company and the Guarantors make no
representation) have complied with and will comply with the offering
restrictions requirements of Regulation S in connection with the offering of the
Securities outside the United States and, in connection therewith, the Offering
Memorandum will contain the disclosure required by Rule 902.  The Company is a
“reporting issuer,” as defined in Rule 902 under the Securities Act.

 

(oo)                          No Unlawful Payments; Compliance with
Anti-Corruption Law.  Neither the Company nor any of its subsidiaries or
affiliates, nor any director, officer, or employee, nor, to the Company’s
knowledge, any agent or representative of the Company, or of any of its
subsidiaries or affiliates, is aware of or has taken or will take any action in
furtherance of an offer, payment, promise to pay, or authorization or approval
of the payment or giving of money, property, gifts or anything else of value,
directly or indirectly, to any “government official” (including any officer or
employee of a government or government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office) to influence official action or secure an
improper advantage; and the Company, its subsidiaries and affiliates have
conducted their businesses in compliance with applicable anti-corruption laws
(including the Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder) and have instituted and maintain and will continue
to maintain policies and procedures designed to promote and achieve compliance
with such laws and with the representation and warranty contained herein.

 

(pp)                          Compliance with USA PATRIOT Act and Money
Laundering Laws.  The operations of the Company and its subsidiaries are and
have been conducted at all times in compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Company and its subsidiaries conduct business, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company and any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the best knowledge of the
Company, threatened.

 

(qq)                          Compliance with OFAC.

 

(A)  The Company and the Guarantors represent that neither the Company nor any
of its subsidiaries (collectively, the “Entity”) or, to the knowledge of the
Entity, any director, officer,

 

16

--------------------------------------------------------------------------------


 

employee, agent, affiliate or representative of the Entity, is an individual or
entity (“Person”) that is, or is owned or controlled by a Person that is:

 

(1)  the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”), the United
Nations Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s
Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor

 

(2)  located, organized or resident in a country or territory that is the
subject of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran,
North Korea, Sudan and Syria).

 

(B)  The Company represents and covenants that it will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person:

 

(1)  to fund or facilitate any activities or business of or with any Person or
in any country or territory that, at the time of such funding or facilitation,
is the subject of Sanctions; or

 

(2)  in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

 

(C)  The Entity represents and covenants that for the past 5 years, it has not
knowingly engaged in, is not now knowingly engaged in, and will not engage in,
any dealings or transactions with any Person, or in any country or territory,
that at the time of the dealing or transaction is or was the subject of
Sanctions.

 

Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or such
Guarantor to each Initial Purchaser as to the matters set forth therein.

 

SECTION 2.                                 Purchase, Sale and Delivery of the
Securities.

 

(a)                                 The Securities.  The Company agrees to issue
and sell to the Initial Purchasers on the Closing Date, severally and not
jointly, all of the Notes, and the Initial Purchasers agree, severally and not
jointly, to purchase from the Company and the Guarantors on the Closing Date,
the aggregate principal amount of the Notes set forth opposite each Initial
Purchaser’s name on Schedule A, at a purchase price of 98.25% of the principal
amount thereof plus accrued interest thereon from June 10, 2015 to the Closing
Date payable on the basis of the representations, warranties and agreements
herein contained, and upon the terms, subject to the conditions thereto, herein
set forth.

 

(b)                                 The Closing Date.  Delivery of certificates
for the Notes in definitive form to be purchased by the Initial Purchasers and
payment therefor shall be made at the offices of Simpson

 

17

--------------------------------------------------------------------------------


 

Thacher & Bartlett LLP, 425 Lexington Avenue, New York, New York 10017 (or such
other place as may be agreed to by the Company and Barclays Capital Inc.) at
10:00 a.m. New York City time, on June 10, 2015 or such other time and date as
Barclays Capital Inc. shall designate by notice to the Company (the time and
date of such closing are called the “Closing Date”).  The Company hereby
acknowledges that circumstances under which Barclays Capital Inc. may provide
notice to postpone the Closing Date as originally scheduled include, but are in
no way limited to, any determination by the Company or the Initial Purchasers to
recirculate to investors copies of an amended or supplemented Offering
Memorandum or a delay as contemplated by the provisions of Section 17 hereof.

 

(c)                                  Delivery of the Securities.  The Company
shall deliver the Notes, or cause them to be delivered, to the Representatives
through the facilities of the Depositary, for the accounts of the several
Initial Purchasers, on the Closing Date, against the irrevocable release of a
wire transfer of immediately available funds for the amount of the purchase
price therefor.  The certificates for the Notes of each series shall be
delivered at the closing to the Trustee, as custodian for the Depositary, each
in global form and registered in the name of Cede & Co., as nominee of the
Depositary, and each in such principal amount as the Representatives may
designate to the Company to reflect sales of the Notes pursuant to Rule 144 and
Regulation S.  Time shall be of the essence, and delivery at the time and in the
manner specified in this Agreement is a further condition to the obligations of
the Initial Purchasers.

 

(d)                                 Initial Purchasers as Qualified
Institutional Buyers.  Each Initial Purchaser severally and not jointly
represents and warrants to, and agrees with, the Company that it is a “qualified
institutional buyer” within the meaning of Rule 144A (a “Qualified Institutional
Buyer”).

 

SECTION 3.                                 Additional Covenants.  Each of the
Company and the Guarantors further covenants and agrees with each Initial
Purchaser as follows:

 

(a)                                 Preparation of Final Offering Memorandum;
Initial Purchasers’ Review of Proposed Amendments and Supplements and Company
Additional Written Communications.  As promptly as practicable following the
Time of Sale and in any event not later than the second business day following
the date hereof, the Company will prepare and deliver to the Initial Purchasers
the Final Offering Memorandum, which shall consist of the Preliminary Offering
Memorandum as modified only by the information contained in the Pricing
Supplement.  The Company will not amend or supplement the Preliminary Offering
Memorandum or the Pricing Supplement.  The Company will not amend or supplement
the Final Offering Memorandum prior to the Closing Date unless Barclays Capital
Inc. shall previously have been furnished a copy of the proposed amendment or
supplement a reasonable time prior to the proposed use or filing, and shall not
have objected to such amendment or supplement.  Before making, preparing, using,
authorizing, approving or distributing any Company Additional Written
Communication, the Company will furnish to the Initial Purchasers a copy of such
written communication for review and will not make, prepare, use, authorize,
approve or distribute any such written communication to which Barclays Capital
Inc. reasonably objects.

 

(b)                                 Amendments and Supplements to the Final
Offering Memorandum and Other Securities Act Matters.  If, prior to the later of
(x) the Closing Date and (y) the completion of the

 

18

--------------------------------------------------------------------------------


 

placement of the Securities by the Initial Purchasers with the Subsequent
Purchasers, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Pricing Disclosure Package or the Final
Offering Memorandum, as then amended or supplemented, in order to make the
statements therein, in the light of the circumstances when the Pricing
Disclosure Package or the Final Offering Memorandum is delivered to a Subsequent
Purchaser, not misleading, or if in the judgment of the Initial Purchasers or
counsel for the Initial Purchasers it is otherwise necessary to amend or
supplement the Pricing Disclosure Package or the Final Offering Memorandum to
comply with law, the Company agrees to promptly prepare (subject to Section 3
hereof) and furnish at its own expense to the Initial Purchasers, amendments or
supplements to the Pricing Disclosure Package and the Final Offering Memorandum
so that the statements in the Pricing Disclosure Package and the Final Offering
Memorandum as so amended or supplemented will not, in the light of the
circumstances at the Closing Date and at the time of sale of Securities, be
misleading or so that the Pricing Disclosure Package and the Final Offering
Memorandum, as amended or supplemented, will comply with all applicable law.

 

(c)                                  Copies of the Pricing Disclosure Package
and the Final Offering Memorandum.  The Company agrees to furnish the Initial
Purchasers, without charge, as many copies of the Pricing Disclosure Package and
the Final Offering Memorandum and any amendments and supplements thereto as they
shall have reasonably requested.

 

(d)                                 Blue Sky Compliance.  Each of the Company
and the Guarantors shall cooperate with the Initial Purchasers and counsel for
the Initial Purchasers to qualify or register (or to obtain exemptions from
qualifying or registering) all or any part of the Securities for offer and sale
under the securities laws of the several states of the United States, the
provinces of Canada or any other jurisdictions designated by the Initial
Purchasers, shall comply with such laws and shall continue such qualifications,
registrations and exemptions in effect so long as required for the distribution
of the Securities.  None of the Company or any of the Guarantors shall be
required to qualify as a foreign corporation or to take any action that would
subject it to general service of process in any such jurisdiction where it is
not presently qualified or where it would be subject to taxation as a foreign
corporation.  The Company will advise the Initial Purchasers promptly of the
suspension of the qualification or registration of (or any such exemption
relating to) the Securities for offering, sale or trading in any jurisdiction or
any initiation or threat of any proceeding for any such purpose, and in the
event of the issuance of any order suspending such qualification, registration
or exemption, each of the Company and the Guarantors shall use its best efforts
to obtain the withdrawal thereof at the earliest possible moment.

 

(e)                                  Use of Proceeds.  The Company shall apply
the net proceeds from the sale of the Securities sold by it in the manner
described under the caption “Use of Proceeds” in the Pricing Disclosure Package.

 

(f)                                   The Depositary.  The Company will
cooperate with the Initial Purchasers and use its best efforts to permit the
Securities to be eligible for clearance and settlement through the facilities of
the Depositary.

 

(g)                                  Additional Issuer Information.  Prior to
the completion of the placement of the Securities by the Initial Purchasers with
the Subsequent Purchasers, the Company shall file, on a timely basis, with the
Commission and the NYSE all reports and documents required to be filed

 

19

--------------------------------------------------------------------------------


 

under Section 13 or 15 of the Exchange Act.  Additionally, at any time when the
Company is not subject to Section 13 or 15 of the Exchange Act, for the benefit
of holders and beneficial owners from time to time of the Securities, the
Company shall furnish, at its expense, upon request, to holders and beneficial
owners of Securities and prospective purchasers of Securities information
(“Additional Issuer Information”) satisfying the requirements of Rule 144A(d).

 

(h)                                 Agreement Not To Offer or Sell Additional
Securities.  During the period of 60 days following the date hereof, the Company
will not, without the prior written consent of Barclays Capital Inc. (which
consent may be withheld at the sole discretion of Barclays Capital Inc.),
directly or indirectly, sell, offer, contract or grant any option to sell
(including without limitation any short sale), pledge, transfer, establish an
open “put equivalent position” or liquidate or decrease a “call equivalent
position” within the meaning of Rule 16a-1 under the Exchange Act, or otherwise
dispose of or transfer (or enter into any transaction or device that is designed
to, or could be expected to, result in the disposition by the Company at any
time in the future), or announce the offering of, or file (or participate in the
filing of) any registration statement under the Securities Act in respect of,
any debt securities of the Company or securities exchangeable for or convertible
into debt securities of the Company (other than (i) the filing of a universal
shelf registration statement or (ii) as contemplated by this Agreement).

 

(i)                                     Future Reports to the Initial
Purchasers.  At any time when the Company is not subject to Section 13 or 15 of
the Exchange Act and any Securities remain outstanding, the Company will furnish
to Barclays Capital Inc.:  (i) as soon as practicable after the end of each
fiscal year, copies of the Annual Report of the Company containing the balance
sheet of the Company as of the close of such fiscal year and statements of
income, stockholders’ equity and cash flows for the year then ended and the
opinion thereon of the Company’s independent public or certified public
accountants; (ii) as soon as practicable after the filing thereof, copies of
each proxy statement, Annual Report on Form 10-K, Quarterly Report on Form 10-Q,
Current Report on Form 8-K or other report filed by the Company with the
Commission, the Financial Industry Regulatory Authority, Inc. (the “FINRA”) or
any securities exchange; and (iii) as soon as available, copies of any report or
communication of the Company mailed generally to holders of its capital stock or
debt securities (including the holders of the Securities), if, in each case,
such documents are not filed with the Commission within the time periods
specified by the Commission’s rules and regulations under Section 13 or 15 of
the Exchange Act.

 

(j)                                    No Integration.  The Company agrees that
it will not and will cause its Affiliates not to make any offer or sale of
securities of the Company of any class if, as a result of the doctrine of
“integration” referred to in Rule 502 under the Securities Act, such offer or
sale would render invalid (for the purpose of (i) the sale of the Securities by
the Company to the Initial Purchasers, (ii) the resale of the Securities by the
Initial Purchasers to Subsequent Purchasers or (iii) the resale of the
Securities by such Subsequent Purchasers to others) the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof or by Rule 144A or by Regulation S thereunder or otherwise.

 

(k)                                 No Restricted Resales.  During the period of
one year after the Closing Date, the Company will not, and will not permit any
of its affiliates (as defined in Rule 144 under the Securities Act) to resell
any of the Notes which constitute “restricted securities” under Rule 144 that
have been reacquired by any of them.

 

20

--------------------------------------------------------------------------------


 

(l)                                     Legended Securities.  Each certificate
for a Note will bear the legend contained in “Transfer Restrictions” in the
Preliminary Offering Memorandum for the time period and upon the other terms
stated in the Preliminary Offering Memorandum.

 

(m)                             No General Solicitation or Directed Selling
Efforts.  Each of the Company and the Guarantors agrees that it will not and
will not permit any of its Affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no covenant is given) to
(i) solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) engage in any directed selling
efforts with respect to the Securities within the meaning of Regulation S, and
the Company will and will cause all such persons to comply with the offering
restrictions requirement of Regulation S with respect to the Securities.

 

Barclays Capital Inc., on behalf of the several Initial Purchasers, may, in its
sole discretion, waive in writing the performance by the Company or any
Guarantor of any one or more of the foregoing covenants or extend the time for
their performance.

 

SECTION 4.                                 Payment of Expenses.  Each of the
Company and the Guarantors agrees to pay all costs, fees and expenses incurred
in connection with the performance of its obligations hereunder and in
connection with the transactions contemplated hereby, including, without
limitation, (i) all expenses incident to the issuance and delivery of the
Securities (including all printing and engraving costs), (ii) all necessary
issue, transfer and other stamp taxes in connection with the issuance and sale
of the Securities to the Initial Purchasers, (iii) all fees and expenses of the
Company’s and the Guarantors’ counsel, independent public or certified public
accountants and other advisors, (iv) all costs and expenses incurred in
connection with the preparation, printing, filing, shipping and distribution of
the Pricing Disclosure Package and the Final Offering Memorandum (including
financial statements and exhibits), and all amendments and supplements thereto,
this Agreement, the Indenture, the Security Documents, and the Notes and
Guarantees, (v) all filing fees, attorneys’ fees and expenses incurred by the
Company, the Guarantors or the Initial Purchasers in connection with qualifying
or registering (or obtaining exemptions from the qualification or registration
of) all or any part of the Securities for offer and sale under the securities
laws of the several states of the United States, the provinces of Canada or
other jurisdictions designated by the Initial Purchasers (including, without
limitation, the cost of preparing, printing and mailing preliminary and final
blue sky or legal investment memoranda and any related supplements to the
Pricing Disclosure Package or the Final Offering Memorandum, (vi) the fees and
expenses of the Trustee and Collateral Agent, including the fees and
disbursements of counsel for the Trustee and Collateral Agent in connection with
the Indenture, the Security Documents and the Securities, (vii) any fees payable
in connection with the rating of the Securities with the ratings agencies,
(viii) any filing fees incident to, and any reasonable fees and disbursements of
counsel to the Initial Purchasers in connection with the review by the FINRA, if
any, of the terms of the sale of the Securities, (ix) all fees and expenses
(including reasonable fees and expenses of counsel) of the Company and the
Guarantors in connection with approval of the Securities by the Depositary for
“book-entry” transfer, and the performance by the Company and the Guarantors of
their respective other obligations under this Agreement, (x) the expenses
incident to the “road show” for the offering of the Securities, including the
travel and lodging expenses of representatives and officers of the Company,
(xi) all

 

21

--------------------------------------------------------------------------------


 

out-of-pocket legal fees, costs and expenses, including filing fees, title fees
and search fees, incurred by counsel to the Initial Purchasers in connection
with the preparation, negotiation and implementation of the Security Documents,
and the creation and perfection of the security interests in the Collateral
pursuant to the terms thereof and (xii) any and all title insurance premiums,
recording costs and reasonable fees of local counsel to the Company and
Guarantors incurred in connection with the Collateral.  Except as provided in
this Section 4 and Sections 7, 9 and 10 hereof, the Initial Purchasers shall pay
their own expenses, including the fees and disbursements of their counsel.

 

SECTION 5.                                 Conditions of the Obligations of the
Initial Purchasers.  The obligations of the several Initial Purchasers to
purchase and pay for the Securities as provided herein on the Closing Date shall
be subject to the accuracy of the representations and warranties on the part of
the Company and the Guarantors set forth in Section 1 hereof as of the date
hereof and as of the Closing Date as though then made and to the timely
performance by the Company and the Guarantors of their covenants and other
obligations hereunder, and to each of the following additional conditions:

 

(a)                                 Accountants’ Comfort Letter.  On the date
hereof, the Initial Purchasers shall have received from PricewaterhouseCoopers
LLP, independent registered public accounting firm for the Company, a “comfort
letter” for the Company, dated the date hereof addressed to the Initial
Purchasers, in form and substance satisfactory to the Initial Purchasers and
PricewaterhouseCoopers LLP, covering the financial information in the
Preliminary Offering Memorandum and the Pricing Supplement and other customary
matters.  In addition, on the Closing Date, the Initial Purchasers shall have
received from each such accountants, a “bring-down comfort letter” dated the
Closing Date addressed to the Initial Purchasers, in form and substance
satisfactory to the Initial Purchasers and PricewaterhouseCoopers LLP, in the
form of the “comfort letter” delivered on the date hereof, except that (i) it
shall cover the financial information in the Final Offering Memorandum and any
amendment or supplement thereto and (ii) procedures shall be brought down to a
date no more than three (3) business days prior to the Closing Date.

 

(b)                                 No Material Adverse Change or Ratings Agency
Change.  For the period from and after the date of this Agreement and prior to
the Closing Date:

 

(i)                  in the judgment of the Representatives there shall not have
occurred any Material Adverse Change; and

 

(ii)               there shall not have occurred any downgrading, nor shall any
notice have been given of any intended or potential downgrading or of any review
for a possible change that does not indicate the direction of the possible
change, in the rating accorded any securities or indebtedness of the Company or
any of its subsidiaries by any “nationally recognized statistical rating
organization” as such term is defined in Section 3(a)(62) of the Exchange Act;
and

 

(iii)            there shall not have been any change or decrease specified in
the letter or letters referred to in paragraph (a) of this Section 5 which is,
in the sole judgment of the Representatives, so material and adverse as to make
it impractical or inadvisable to

 

22

--------------------------------------------------------------------------------


 

proceed with the offering or delivery of the Notes as contemplated by the
Preliminary Offering Memorandum and the Pricing Supplement.

 

(c)                                  Opinions of Counsel for the Company.  On
the Closing Date the Initial Purchasers shall have received (i) the favorable
opinion and negative assurance statement of Vinson & Elkins L.L.P., counsel for
the Company, dated as of such Closing Date, the form of which is attached as
Exhibit A-1 and (ii) the favorable opinion of Philip T. Warman, Senior Vice
President—General Counsel and Corporate Secretary of the Company, dated as of
such Closing Date, the form of which is attached as Exhibit A-2.

 

(d)                                 Opinion of Counsel for the Initial
Purchasers.  On the Closing Date the Initial Purchasers shall have received the
favorable opinion and negative assurance letter of Simpson Thacher & Bartlett
LLP, counsel for the Initial Purchasers, dated as of such Closing Date, with
respect to such matters as may be reasonably requested by the Initial
Purchasers.

 

(e)                                  Officers’ Certificate.  On the Closing Date
the Initial Purchasers shall have received a written certificate executed by the
Chairman of the Board, Chief Executive Officer or President of the Company and
each Guarantor and the Chief Financial Officer or Chief Accounting Officer of
the Company and each Guarantor, dated as of the Closing Date, to the effect set
forth in Section 5(b)(ii) hereof, and further to the effect that:

 

(i)                                     for the period from and after the date
of this Agreement and prior to the Closing Date there has not occurred any
Material Adverse Change;

 

(ii)                                  the representations, warranties and
covenants of the Company and the Guarantors set forth in Section 1 and Section 3
hereof, respectively, were true and correct as of the date hereof and are true
and correct as of the Closing Date with the same force and effect as though
expressly made on and as of the Closing Date;

 

(iii)                               no event of default exists under the New
Credit Facility; and

 

(iv)                              the Company has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date.

 

(f)                                   Engineers’ Comfort Letters.  On each of
the date hereof and the Closing Date, the Initial Purchasers shall have received
from each of Cawley, Gillespie & Associates, Inc., Netherland, Sewell &
Associates, Inc., and Lee Keeling and Associates, Inc., independent petroleum
engineers, a letter with respect to the Company dated the date hereof addressed
to the Initial Purchasers, in form and substance that is satisfactory to the
Representatives.

 

(g)                                  Effectiveness of New Credit Facility.
Concurrently with or prior to the Closing Date, all condition precedents to the
effectiveness of the New Credit Facility shall have been satisfied and the
Company and the Guarantors shall have entered into the New Credit Facility
consistent in all material respects with the terms described in the Pricing
Disclosure Package and the Offering Memorandum, and the Initial Purchasers shall
have received executed copies of the New Credit Facility and all related
documentation.

 

23

--------------------------------------------------------------------------------


 

(h)                                 Security Documents. Except as otherwise
provided for in this Agreement, the Security Agreement, the Indenture or the
other Security Documents, Barclays Capital Inc. and the Collateral Agent shall
have received each of the Security Documents, in form and substance satisfactory
to the Initial Purchasers and executed and delivered by the Company and the
applicable Guarantors, and all other certificates, agreements or instruments
necessary to perfect the Collateral Agent’s security interest in all of the
Collateral, including but not limited to, to the extent that any capital stock
required to be pledged pursuant to the Security Agreement is certificated and
required to be delivered thereunder, stock certificates accompanied by
instruments of transfer and stock powers undated and endorsed in blank, UCC
financing statements in a form that can be filed in the appropriate central
filing office (such as the office of a Secretary of State) necessary or, in the
reasonable opinion of counsel to the Representatives, desirable to perfect, or
continue the perfection of, the Collateral Agent’s security interest in any
Collateral granted by the Company and the Guarantors pursuant to the Security
Documents, it being understood that with respect to Capital Stock this condition
shall be satisfied by the First Lien Agent holding such certificate of Capital
Stock as gratuitous bailee for the Collateral Agent.

 

(i)                                     Lien Searches. The Initial Purchasers
shall have received the results of recent lien and tax lien certified searches
from the appropriate filing office (such as the office of a Secretary of State)
of each State where the Company and the Guarantors are incorporated or organized
or, in the case of a state tax lien search, from the appropriate county office
based on the taxpayer or corporate address of the Company and the Guarantors,
and from the United States Patent and Trademark Office and United States
Copyright Office, in each case, as reasonably requested by the Initial
Purchasers.

 

(j)                                    Additional Documents.  On or before the
Closing Date, the Initial Purchasers and counsel for the Initial Purchasers
shall have received such information, documents and opinions as they may
reasonably require for the purposes of enabling them to pass upon the issuance
and sale of the Securities as contemplated herein, or in order to evidence the
accuracy of any of the representations and warranties, or the satisfaction of
any of the conditions or agreements, herein contained.

 

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Initial
Purchasers by notice to the Company at any time on or prior to the Closing Date,
which termination shall be without liability on the part of any party to any
other party, except that Sections 4, 7, 9 and 10 hereof shall at all times be
effective and shall survive such termination.

 

SECTION 6.                                 Post-Closing Actions Relating to
Collateral.  Notwithstanding anything to the contrary contained in this
Agreement, the Indenture or the Security Documents, the parties hereto
acknowledge and agree that the Company and the Guarantors shall be required to
take the actions specified in Annex IV hereto as promptly as reasonably
practicable, and in any event within the time periods set forth in Annex IV
hereto.  The provisions of Annex IV hereto shall be deemed incorporated by
reference herein as fully as if set forth herein in their entirety.

 

SECTION 7.                                 Reimbursement of Initial Purchasers’
Expenses.  If this Agreement is terminated by the Initial Purchasers pursuant to
Section 5 hereof, including if the sale to the Initial Purchasers of the
Securities on the Closing Date is not consummated because of any

 

24

--------------------------------------------------------------------------------


 

refusal, inability or failure on the part of the Company to perform any
agreement herein or to comply with any provision hereof, the Company agrees to
reimburse the Initial Purchasers, severally, upon demand for all reasonable
out-of-pocket expenses that shall have been reasonably incurred by the Initial
Purchasers in connection with the proposed purchase and the offering and sale of
the Securities, including, without limitation, fees and disbursements of
counsel, printing expenses, travel expenses, postage, facsimile and telephone
charges.  If this Agreement is terminated pursuant to Section 11 or Section 17
by reason of the default of one or more Initial Purchasers, the Company shall
not be obligated to reimburse any defaulting Initial Purchaser on account of
those expenses.

 

SECTION 8.                                 Offer, Sale and Resale Procedures. 
Each of the Initial Purchasers, on the one hand, and the Company and each of the
Guarantors, on the other hand, hereby agree to observe the following procedures
in connection with the offer and sale of the Securities:

 

(A)                               Offers and sales of the Securities will be
made only by the Initial Purchasers or Affiliates thereof qualified to do so in
the jurisdictions in which such offers or sales are made.  Each such offer or
sale shall only be made to persons whom the offeror or seller reasonably
believes to be Qualified Institutional Buyers or non-U.S. persons outside the
United States to whom the offeror or seller reasonably believes offers and sales
of the Securities may be made in reliance upon Regulation S upon the terms and
conditions set forth in Annex I hereto, which Annex I is hereby expressly made a
part hereof.

 

(B)                               The Securities will be offered by approaching
prospective Subsequent Purchasers on an individual basis.  No general
solicitation or general advertising (within the meaning of Rule 502 under the
Securities Act) will be used in the United States in connection with the
offering of the Securities.

 

(C)                               Upon original issuance by the Company, and
until such time as the same is no longer required under the applicable
requirements of the Securities Act, the Notes (and all securities issued in
exchange therefor or in substitution thereof) shall bear the legend specified in
Exhibit C to the Indenture.

 

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.

 

SECTION 9.                                 Indemnification.

 

(a)                                 Indemnification of the Initial Purchasers. 
Each of the Company and the Guarantors, jointly and severally, agrees to
indemnify and hold harmless each Initial Purchaser, its directors, officers and
employees, and each person, if any, who controls any Initial Purchaser within
the meaning of the Securities Act and the Exchange Act against any loss, claim,
damage, liability or expense, as incurred, to which such Initial Purchaser,
director, officer, employee or controlling person may become subject, under the
Securities Act, the Exchange Act or other

 

25

--------------------------------------------------------------------------------


 

federal or state statutory law or regulation, or at common law or otherwise
(including in settlement of any litigation, if such settlement is effected with
the written consent of the Company), insofar as such loss, claim, damage,
liability or expense (or actions in respect thereof as contemplated below)
arises out of or is based upon any untrue statement or alleged untrue statement
of a material fact contained in the Preliminary Offering Memorandum, Pricing
Disclosure Package, any Company Additional Written Communication or other press
release issued by the Company in connection with the offering of the Securities
(other than any press release issued by the Company pursuant to Rule 135c under
the Securities Act) or the Final Offering Memorandum (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and to reimburse each
Initial Purchaser and each such director, officer, employee or controlling
person for any and all expenses (including the fees and disbursements of counsel
chosen by Barclays Capital Inc.) as such expenses are reasonably incurred by
such Initial Purchaser or such director, officer, employee or controlling person
in connection with investigating, defending, settling, compromising or paying
any such loss, claim, damage, liability, expense or action; provided, however,
that the foregoing indemnity agreement shall not apply to any loss, claim,
damage, liability or expense to the extent, but only to the extent, arising out
of or based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with written
information furnished to the Company by the Initial Purchasers through the
Representatives expressly for use in the Preliminary Offering Memorandum,
Pricing Disclosure Package, any Company Additional Written Communication or the
Final Offering Memorandum (or any amendment or supplement thereto).  The
indemnity agreement set forth in this Section 9(a) shall be in addition to any
liabilities that the Company may otherwise have.

 

(b)                                 Indemnification of the Company and the
Guarantors.  Each Initial Purchaser agrees, severally and not jointly, to
indemnify and hold harmless the Company, each Guarantor, each of their
respective directors and each person, if any, who controls the Company or any
Guarantor within the meaning of the Securities Act or the Exchange Act, against
any loss, claim, damage, liability or expense, as incurred, to which the
Company, any Guarantor or any such director or controlling person may become
subject, under the Securities Act, the Exchange Act, or other federal or state
statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of such Initial Purchaser), insofar as such loss, claim, damage,
liability or expense (or actions in respect thereof as contemplated below)
arises out of or is based upon any untrue statement or alleged untrue statement
of a material fact contained in the Preliminary Offering Memorandum, Pricing
Disclosure Package, any Company Additional Written Communication or the Final
Offering Memorandum (or any amendment or supplement thereto), or the omission or
alleged omission therefrom of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in the Preliminary Offering Memorandum, Pricing Disclosure
Package, any Company Additional Written Communication or the Final Offering
Memorandum (or any amendment or supplement thereto), in reliance upon and in
conformity with written information furnished to the Company by such Initial
Purchaser expressly for use therein; and to reimburse the Company, any Guarantor
and each such director or controlling person for any and all

 

26

--------------------------------------------------------------------------------


 

expenses (including the fees and disbursements of counsel) as such expenses are
reasonably incurred by the Company, any Guarantor or such director or
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action.  Each of the Company and the Guarantors hereby acknowledges that the
only information that the Initial Purchasers have furnished to the Company
expressly for use in the Preliminary Offering Memorandum, Pricing Disclosure
Package, any Company Additional Written Communication or the Final Offering
Memorandum (or any amendment or supplement thereto) are the statements set forth
in the third paragraph under the caption “Plan of Distribution,”  the third and
fourth sentences under the caption “Plan of Distribution—New Issue of Notes” 
and first and second paragraphs under the caption “Plan of
Distribution—Over-Allotment, Stabilizing and Related Transactions” in the
Preliminary Offering Memorandum and the Final Offering Memorandum.  The
indemnity agreement set forth in this Section 9(b) shall be in addition to any
liabilities that each Initial Purchaser may otherwise have.

 

(c)                                  Notifications and Other Indemnification
Procedures.  Promptly after receipt by an indemnified party under this Section 9
of notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 9, notify the indemnifying party in writing of the commencement thereof,
but the omission so to notify the indemnifying party will not relieve it from
any liability which it may have to any indemnified party for contribution or
otherwise than under the indemnity agreement contained in this Section 9 or to
the extent it is not materially prejudiced as a proximate result of such
failure.  In case any such action is brought against any indemnified party and
such indemnified party seeks or intends to seek indemnity from an indemnifying
party, the indemnifying party will be entitled to participate in and, to the
extent that it shall elect, jointly with all other indemnifying parties
similarly notified, by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof; provided, however, if the defendants in any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that a conflict may arise
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be defenses
available to such indemnified party that are different from or additional to
those available to any indemnifying party, the indemnified party or parties
shall have the right to select separate counsel to assume such legal defenses
and to otherwise participate in the defense of such action on behalf of such
indemnified party or parties.  Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 9 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless the
indemnified party shall have employed separate counsel in accordance with the
proviso to the next preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (together with local counsel), approved by the indemnifying
party (Barclays Capital Inc. in the case of Sections 9(b) and 10 hereof),
representing the indemnified parties who are parties to such action).

 

(d)                                 Settlements.  The indemnifying party under
this Section 9 shall not be liable for any settlement of any proceeding effected
without its written consent, but if settled with such

 

27

--------------------------------------------------------------------------------


 

consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party against any loss, claim, damage,
liability or expense by reason of such settlement or judgment.  No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (i) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (ii) does not include any statements as to or any findings of
fault, culpability or failure to act by or on behalf of any indemnified party.

 

SECTION 10.                          Contribution.  If the indemnification
provided for in Section 9 hereof is for any reason held to be unavailable to or
otherwise insufficient to hold harmless an indemnified party in respect of any
losses, claims, damages, liabilities or expenses referred to therein, then each
indemnifying party shall contribute to the aggregate amount paid or payable by
such indemnified party, as incurred, as a result of any losses, claims, damages,
liabilities or expenses referred to therein (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, from
the offering of the Securities pursuant to this Agreement or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
the Guarantors, on the one hand, and the Initial Purchasers, on the other hand,
in connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations.  The relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand, in
connection with the offering of the Securities pursuant to this Agreement shall
be deemed to be in the same respective proportions as the total net proceeds
from the offering of the Securities pursuant to this Agreement (before deducting
expenses) received by the Company, and the total discount received by the
Initial Purchasers bear to the aggregate initial offering price of the
Securities.  The relative fault of the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, shall be determined by
reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact or any such inaccurate or alleged inaccurate representation or warranty
relates to information supplied by the Company and the Guarantors, on the one
hand, or the Initial Purchasers, on the other hand, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission or inaccuracy.

 

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 9 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.  The provisions set forth in
Section 9 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 10; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 9 hereof for purposes of
indemnification.

 

28

--------------------------------------------------------------------------------


 

The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 10 were
determined by pro rata allocation (even if the Initial Purchasers were treated
as one entity for such purpose) or by any other method of allocation which does
not take account of the equitable considerations referred to in this Section 10.

 

Notwithstanding the provisions of this Section 10, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it.  No
person guilty of fraudulent misrepresentation (within the meaning of Section 11
of the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  The Initial Purchasers’
obligations to contribute pursuant to this Section 10 are several, and not
joint, in proportion to their respective commitments as set forth opposite their
names in Schedule A.  For purposes of this Section 10, each director, officer
and employee of an Initial Purchaser and each person, if any, who controls an
Initial Purchaser within the meaning of the Securities Act and the Exchange Act
shall have the same rights to contribution as such Initial Purchaser, and each
director of the Company or any Guarantor, and each person, if any, who controls
the Company or any Guarantor within the meaning of the Securities Act and the
Exchange Act shall have the same rights to contribution as the Company and the
Guarantors.

 

SECTION 11.                          Termination of this Agreement. Prior to the
Closing Date, this Agreement may be terminated by the Representatives by notice
given to the Company if at any time (i) trading in securities generally on
either the New York Stock Exchange shall have been suspended or materially
limited, or minimum or maximum prices shall have been generally established on
any of such stock exchanges by the Commission or the FINRA, or trading of any
securities issued or guaranteed by the Company or any of the Guarantors shall
have been suspended on any exchange or in any over-the-counter market; (ii) a
general banking moratorium shall have been declared by any federal or New York
authority or a material disruption in commercial banking or securities
settlement or clearance services in the United States has occurred; or
(iii) there shall have occurred any outbreak or escalation of national or
international hostilities or any crisis or calamity, or any change in the United
States or international financial markets, or any substantial change or
development involving a prospective substantial change in United States’ or
international political, financial or economic conditions, as in the judgment of
the Representatives is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities in
the manner and on the terms described in the Final Offering Memorandum or to
enforce contracts for the sale of securities.

 

SECTION 12.                          Representations and Indemnities to Survive
Delivery.  The respective indemnities, agreements, representations, warranties
and other statements of the Company, the Guarantors, their respective officers
and the several Initial Purchasers set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of any Initial Purchaser, the Company, any Guarantor or any
of their partners, officers or directors or any controlling person, as the case
may be, and will survive delivery of and payment for the Securities sold
hereunder and any termination of this Agreement.

 

SECTION 13.                          Notices.  All communications hereunder
shall be in writing and shall be mailed, hand delivered, couriered or facsimiled
and confirmed to the parties hereto as follows:

 

29

--------------------------------------------------------------------------------


 

If to the Initial Purchasers:

 

Barclays Capital Inc.
745 Seventh Avenue

New York, New York 10019

Facsimile:  646-834-8133

Attention: Syndicate Registration

 

with a copy to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue, 9th Floor

New York, New York 10017

Facsimile:  212-455-2502

Attention: Kenneth Wallach

 

If to the Company or the Guarantors:

 

SandRidge Energy, Inc.
123 Robert S. Kerr Avenue
Oklahoma City, Oklahoma 73102
Facsimile:  405-429-5983
Attention: General Counsel

 

with a copy to:

 

Vinson & Elkins L.L.P.

1001 Fannin Street, Suite 2500

Houston, Texas 77002

Facsimile:  713-615-5139

Attention: Jim Prince

 

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

 

SECTION 14.                          Successors.  This Agreement will inure to
the benefit of and be binding upon the parties hereto, including any substitute
Initial Purchasers pursuant to Section 17 hereof, and to the benefit of the
indemnified parties referred to in Sections 9 and 10 hereof, and in each case
their respective successors, and no other person will have any right or
obligation hereunder.  The term “successors” shall not include any Subsequent
Purchaser of other purchaser of the Securities as such from any of the Initial
Purchasers merely by reason of such purchase.

 

SECTION 15.                          Partial Unenforceability.  The invalidity
or unenforceability of any section, paragraph or provision of this Agreement
shall not affect the validity or enforceability of any other section, paragraph
or provision hereof.  If any section, paragraph or provision of this Agreement
is for any reason determined to be invalid or unenforceable, there shall be
deemed to

 

30

--------------------------------------------------------------------------------


 

be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.

 

SECTION 16.                          Governing Law Provisions.  THIS AGREEMENT
AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH
STATE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF.

 

SECTION 17.                          Default of One or More of the Several
Initial Purchasers.  If any one or more of the several Initial Purchasers shall
fail or refuse to purchase Securities that it or they have agreed to purchase
hereunder on the Closing Date, and the aggregate number of Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase does not exceed 10% of the aggregate number of the Securities to be
purchased on such date, the other Initial Purchasers shall be obligated,
severally, in the proportions that the number of Securities set forth opposite
their respective names on Schedule A bears to the aggregate number of Securities
set forth opposite the names of all such non-defaulting Initial Purchasers, or
in such other proportions as may be specified by the Initial Purchasers with the
consent of the non-defaulting Initial Purchasers, to purchase the Securities
which such defaulting Initial Purchaser or Initial Purchasers agreed but failed
or refused to purchase on the Closing Date.  If any one or more of the Initial
Purchasers shall fail or refuse to purchase Securities and the aggregate number
of Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Company for the
purchase of such Securities are not made within 48 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 4, 7, 9 and 10 hereof shall at all times
be effective and shall survive such termination.  In any such case either the
Initial Purchasers or the Company shall have the right to postpone the Closing
Date, as the case may be, but in no event for longer than seven days in order
that the required changes, if any, to the Final Offering Memorandum or any other
documents or arrangements may be effected.

 

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17.  Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

 

SECTION 18.                          No Advisory or Fiduciary Responsibility. 
Each of the Company and the Guarantors acknowledges and agrees that: (i) the
purchase and sale of the Securities pursuant to this Agreement, including the
determination of the offering price of the Securities and any related discounts
and commissions, is an arm’s-length commercial transaction between the Company
and the Guarantors, on the one hand, and the several Initial Purchasers, on the
other hand, and the Company and the Guarantors are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
transactions contemplated by this Agreement; (ii) in connection with each
transaction contemplated hereby and the process leading to such transaction each
Initial Purchaser is and has been acting solely as a principal and is not the
agent or fiduciary of the Company, Guarantors or their respective affiliates,
stockholders,

 

31

--------------------------------------------------------------------------------


 

creditors or employees or any other party; (iii) no Initial Purchaser has
assumed or will assume an advisory or fiduciary responsibility in favor of the
Company or Guarantors with respect to any of the transactions contemplated
hereby or the process leading thereto (irrespective of whether such Initial
Purchaser has advised or is currently advising the Company Guarantors on other
matters) or any other obligation to the Company and the Guarantors except the
obligations expressly set forth in this Agreement; (iv) the several Initial
Purchasers and their respective affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company and
the Guarantors and that the several Initial Purchasers have no obligation to
disclose any of such interests by virtue of any fiduciary or advisory
relationship; and (v) the Initial Purchasers have not provided any legal,
accounting, regulatory or tax advice with respect to the offering contemplated
hereby and the Company and the Guarantors have consulted their own legal,
accounting, regulatory and tax advisors to the extent they deemed appropriate.

 

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof.  The
Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty.

 

SECTION 19.                          General Provisions.  This Agreement
constitutes the entire agreement of the parties to this Agreement and supersedes
all prior written or oral and all contemporaneous oral agreements,
understandings and negotiations with respect to the subject matter hereof.  This
Agreement may be executed in two or more counterparts, each one of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. This Agreement may not be amended or modified
unless in writing by all of the parties hereto, and no condition herein (express
or implied) may be waived unless waived in writing by each party whom the
condition is meant to benefit.  The section headings herein are for the
convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.

 

32

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

 

Very truly yours,

 

 

 

SANDRIDGE ENERGY, INC.

 

 

 

 

 

By:

/s/ Eddie M. LeBlanc

 

 

Name:

Eddie M. LeBlanc

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

SANDRIDGE OPERATING COMPANY

INTEGRA ENERGY, L.L.C.
LARIAT SERVICES, INC.
SANDRIDGE EXPLORATION AND PRODUCTION, LLC

SANDRIDGE MIDSTREAM, INC.

SANDRIDGE HOLDINGS, INC.

SANDRIDGE GATHERING LLC

 

 

By:

/s/ Eddie M. LeBlanc

 

 

Name:

Eddie M. LeBlanc

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

 

BARCLAYS CAPITAL INC.

MORGAN STANLEY & CO. LLC

RBC CAPITAL MARKETS, LLC

Acting on behalf of themselves
and as the Representatives of
the several Initial Purchasers

 

BARCLAYS CAPITAL INC.

 

 

 

 

 

By:

/s/ Paul Cugno

 

 

Name: Paul Cugno

 

 

Title:   Managing Director

 

 

 

MORGAN STANLEY & CO. LLC

 

 

 

 

 

By:

/s/ Henrik Sandstrom

 

 

Name: Henrik Sandstrom

 

 

Title:   Authorized Signatory

 

 

 

RBC CAPITAL MARKETS, LLC

 

 

 

 

 

By:

/s/ Steve Pedone

 

 

Name: Steve Pedone

 

 

Title:   Managing Director

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Initial Purchasers

 

Aggregate Principal 
Amount of the Notes 
to be Purchased

 

Barclays Capital Inc.

 

$

260,418,000

 

Morgan Stanley & Co. LLC

 

$

260,416,000

 

RBC Capital Markets, LLC

 

$

260,416,000

 

Capital One Securities, Inc.

 

$

93,750,000

 

Natixis Securities Americas LLC

 

$

93,750,000

 

RBS Securities Inc.

 

$

93,750,000

 

SunTrust Robinson Humphrey, Inc.

 

$

93,750,000

 

UBS Securities LLC

 

$

93,750,000

 

Total

 

$

1,250,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Subsidiary

 

SandRidge Ownership Interest

 

Cholla Pipeline, L.P.

 

98.71430

%

Sagebrush Pipeline, LLC

 

73.80881

%

 

In addition, SandRidge owns equity interests in the following entities: (i) 50%
of the Partnership interests of Grey Ranch Plant. L.P., (ii) approximately
26.89% of the trust units of SandRidge Mississippian Trust I,
(iii) approximately 25.00% of the trust units of SandRidge Permian Trust and
(iv) approximately 37.56% of the trust units of SandRidge Mississippian Trust
II.

 

Schedule B-1

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Company Additional Written Communications

 

1.  Senior Secured Second Lien Notes Investor Presentation, dated May 2015

2. Draft of the Description of Notes, dated May 26, 2015

 

Schedule C-1

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF OPINION OF ISSUER’S COUNSEL

 

Opinion of Vinson & Elkins L.L.P., counsel for the Company, to be delivered
pursuant to Section 5(c)(i) of the Purchase Agreement.

 

(1)                                 The Company is a corporation, validly
existing and in good standing under the laws of the State of Delaware. The
Company has all corporate power and authority necessary for it to own or hold
its properties and to conduct its business as described in the Pricing
Disclosure Package and the Final Offering Memorandum and to enter into and
perform its obligations under the Purchase Agreement, and the Note Documents.

 

(2)                                 Each Guarantor is validly existing as a
corporation or limited liability company, as applicable, in good standing under
the laws of the jurisdiction of its incorporation or formation, as applicable,
has corporate power and authority to own, lease and operate its properties and
to conduct its business as described in the Pricing Disclosure Package and the
Final Offering Memorandum.

 

(3)                                 Each of the Company and Guarantors has duly
authorized, executed and delivered the Purchase Agreement.

 

(4)                                 Each of the Company and Guarantors has duly
authorized, executed and delivered each of the other Note Documents to which it
is a party, and, assuming due authorization, execution and delivery by the other
parties thereto, each of the Note Documents constitute the valid and binding
obligation of the Company and each Guarantor, as applicable, enforceable against
the Company and each Guarantor, as applicable, in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

 

(5)                                 The Company has duly authorized, executed
and delivered the Notes, and, assuming the Trustee has duly authenticated the
Notes, each of the Notes constitutes the valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

 

(6)                                 Each Guarantor has duly authorized the
Guarantees.  Assuming the Trustee has duly authenticated the Notes, each of the
Guarantees constitutes the valid and binding obligation of each Guarantor,
enforceable against such Guarantor in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.  In giving this opinion, such counsel need not
express any opinion as to the existence or adequacy of consideration received by
the Guarantors for the Guarantees.

 

Schedule C-1

--------------------------------------------------------------------------------


 

(7)                                 The Notes, the Guarantees, the Indenture,
the Intercreditor Agreement and the Security Documents conform in all material
respects as to legal matters to the descriptions thereof contained in the
Pricing Disclosure Package and the Final Offering Memorandum.

 

(8)                                 The statements in the Pricing Disclosure
Package and the Final Offering Memorandum under the caption “Certain U.S.
Federal Income Tax Considerations,” insofar as such statements constitute
summaries of the laws, regulations, legal matters, agreements or other legal
documents referred to therein, are accurate in all material respects and fairly
summarize the matters referred to therein.

 

(9)                                 The execution and delivery by the Company
and each Guarantor of the Purchase Agreement, the Notes the Indenture and the
Security Documents by the Company and each Guarantor, as applicable (including,
but not limited to, the filing of any applicable fixture filings relating to the
real property covered by the Mortgages or the filing of any applicable financing
statements pursuant to the Security Agreement), do not, and the performance by
the Company and each Guarantor of its obligations thereunder will not
(a) violate the provisions of the Company’s Amended and Restated Certificate of
Incorporation or Amended and Restated Bylaws or the organizational documents of
any of the Guarantors, (b) result in the any violation by the Company or and
Guarantor of any Applicable Law (as defined below) or (c) breach or result in a
default under the Applicable Contracts (as defined below).

 

“Applicable Laws” means (i) with respect to the Company and Sandridge
Holdings, Inc. the Delaware General Corporation Law and, to the extent provided
in paragraph 15 below, the Uniform Commercial Code as in effect in the State of
Delaware (the “Delaware UCC”), (ii) with respect to Sandridge Exploration and
Production, LLC and Sandridge Gathering, LLC, The Delaware Limited Liability
Company Act and, to the extent provided in paragraph 15 below, the Delaware UCC,
and (iii) those laws of the States of New York and Texas and the United States
of America and the rules and regulations adopted thereunder that, in our
experience, are normally applicable to transactions of the type contemplated by
the Opinion Documents.  Furthermore, the term “Applicable Laws” does not
include, and we express no opinion with regard to (a) any state or federal laws,
rules or regulations relating to:  (i) pollution or protection of the
environment; (ii) zoning, land use, building or construction;
(iii) occupational, safety and health or other similar matters; (iv) labor and
employee rights and benefits, including, without limitation, the Employee
Retirement Income Security Act of 1974, as amended; (v) the regulation of energy
or utilities; (vi) antitrust and trade regulation; (vii) tax; (viii) except as
specifically set forth in paragraphs 10 and 16 below, securities: (ix) corrupt
practices, including, without limitation, the Foreign Corrupt Practices Act of
1977; (x) copyrights, patents and trademarks; (xi) communication,
telecommunication or similar matters; (xii) the USA Patriot Act of 2001 and the
rules, regulations and policies promulgated thereunder, or any foreign assets
control regulations of the United States Treasury Department or any enabling
legislation or orders relating thereto; and (xiii) the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 and (b) any

 

Exhibit A-1-2

--------------------------------------------------------------------------------


 

laws, rules or regulations of any county, municipality or similar political
subdivision or any agency or instrumentality thereof.

 

“Applicable Contracts” means the agreements listed on Schedule I attached
hereto.(1)

 

(10)                          Neither the Company nor any of the Guarantors is
or, after giving effect to the offering and sale of the Notes and the
application of the proceeds thereof as described in the Final Offering
Memorandum, will be an “investment company” as defined in the Investment Company
Act of 1940, as amended.

 

(11)                          No Governmental Approval (as defined below) that
has not been obtained or taken and is not in full force and effect, is required
to be obtained or taken by the Company or any Guarantor to authorize, or is
required in connection with the execution and delivery by the Company or any
Guarantor of the Purchase Agreement, the Notes the Indenture and the Security
Documents or the performance by the Company or any of the Guarantors of its
obligations thereunder except (a) the filing of the UCC Financing Statements in
the offices referred to in paragraph 15 below and (b) Governmental Approvals not
required to consummate the transactions occurring on the date hereof but
required to be obtained or made after the date of this opinion letter to enable
the Company and the Guarantors to comply with requirements of Applicable Law
including those required to maintain existence and good standing of the Company
and the Guarantors.

 

“Governmental Approvals” means any consent, approval, license or authorization
of, or filing, recording or registration with, any Governmental Authority (as
defined below) pursuant to any Applicable Laws (as defined in paragraph 9
above).

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

(12)  The Security Agreement constitutes the valid and binding obligations of
the Company and the Guarantors enforceable against the Company and the
Guarantors in accordance with its terms under the laws of the State of New York.

 

(13) The provisions of the Security Agreement are effective to create in favor
of the Collateral Trustee for the benefit of the Secured Parties (as defined
therein) a valid security interest in the Company’s and each Guarantor’s right,
title and interest in and to that portion of

 

--------------------------------------------------------------------------------

(1)  To cover the existing unsecured notes indentures and the New Credit
Facility.

 

Exhibit A-1-3

--------------------------------------------------------------------------------


 

the Collateral (as defined therein) in which a security interest may be created
under Article 9 of the Uniform Commercial Code as in effect in the State of New
York (the “Article 9 Collateral”).

 

(14)                          With respect to that portion of the Article 9
Collateral consisting of the certificates representing the shares or units
identified in Schedule II hereto (the “Pledged Securities”), upon the Priority
Lien Agent (as defined in the Intercreditor Agreement) taking possession in the
State of New York of the Pledged Securities and the execution and delivery by
the parties thereto of the Intercreditor Agreement, the security interest of the
Collateral Trustee therein is a perfected security interest under the Uniform
Commercial Code as in effect in New York.

 

(15)                          To the extent the filing of a financing statement
can be effective to perfect a security interest in the Company’s Article 9
Collateral under the Delaware UCC or the Uniform Commercial Code as in effect in
the State of Texas (the “Texas UCC”), the security interest in favor of the
Collateral Trustee in the portion of the Company’s Article 9 Collateral
described in the UCC Financing Statements will be perfected upon the proper
filing of such UCC Financing Statement in the office of the Secretary of State
of the States of Delaware or Texas, as applicable.  For purposes of our opinion
set forth in this paragraph 15, we have based such opinion solely on our review
of the generally available compilations of Article 9 of the Delaware UCC and the
Texas UCC as in effect on the date hereof and we have not reviewed any other
laws of the State of Delaware or the State of Texas or retained or relied on any
opinion or advice of Delaware counsel.

 

(16)                          Based upon and assuming the accuracy of the
representations and warranties in the Purchase Agreement, the compliance with
the conditions and covenants in the Purchase Agreement, and the compliance with
the procedures set forth in the Final Offering Memorandum, it is not necessary
in connection with (a) the issuance and sale to the Initial Purchasers of the
Notes pursuant to the Purchase Agreement or (b) the initial resale of the Notes
by the Initial Purchasers in the manner contemplated by the Purchase Agreement
and the Final Offering Memorandum pursuant to Rule 144A under the Securities
Act, to register the Notes under the Securities Act or to qualify an indenture
under the Trust Indenture Act of 1939.

 

In addition, such counsel shall state that, as counsel to the Company, they
reviewed the Pricing Disclosure Package and the Final Offering Memorandum and
participated in discussions with representatives of the Initial Purchasers and
those of the Company, the Guarantors, counsel to the Initial Purchasers and the
Company’s independent registered public accounting firm and independent reserve
engineers.  On the basis of the information which was reviewed by them in the
course of the performance of the services referred to above, considered in the
light of such counsel’s understanding of the applicable law and the experience
such counsel has gained through their practice under the Federal securities
laws, such counsel shall confirm that nothing which came to their attention in
the course of such review has caused such counsel to believe that: (a) the
Pricing Disclosure Package, as of 4:30 p.m. New York time on May 28, 2015,
contained any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; or (b) the Final
Offering Memorandum, as of its date or as of the date hereof,

 

Exhibit A-1-4

--------------------------------------------------------------------------------


 

contained or contains any untrue statement of a material fact or omitted or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading,
except that in each case such counsel need not assume any responsibility for the
accuracy, completeness or fairness of the statements contained in the Pricing
Disclosure Package or the Final Offering Memorandum, except as specified in
Paragraphs (7) and (8) above.  Also, such counsel need not express any opinion
or belief as to the financial statements, including the notes thereto, and the
financial statement schedules and other financial data and the oil and gas
reserve and production data included or incorporated by reference in the Pricing
Disclosure Package or the Final Offering Memorandum.

 

Exhibit A-1-5

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF OPINION OF COMPANY’S COUNSEL

 

Opinion of Philip T. Warman, Senior Vice President—General Counsel and Corporate
Secretary for the Company to be delivered pursuant to Section 5(c)(ii) of the
Purchase Agreement.

 

(1)                                 The Company is duly qualified as a foreign
corporation to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except for such jurisdictions
where the failure to so qualify or to be in good standing would not, singly or
in the aggregate, have a Material Adverse Effect.

 

(2)                                 Each Guarantor is duly qualified as a
foreign corporation or limited liability company, as applicable, to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except for such jurisdictions where the
failure to so qualify or to be in good standing would not, individually or in
the aggregate, have a Material Adverse Effect.

 

(3)                                 The Company and each subsidiary possess such
valid and current certificates, authorizations or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct their respective businesses, and, to such counsel’s knowledge, neither
the Company nor any subsidiary has received any notice of proceedings relating
to the revocation or modification of, or non-compliance with, any such
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, could have a Material
Adverse Effect.

 

(4)                                 Except as disclosed in the Pricing
Disclosure Package, after due inquiry, such counsel does not know of any legal
or governmental actions, suits or proceedings pending or, to the best of such
counsel’s knowledge, threatened (i) against or affecting the Company or any of
its subsidiaries, (ii) which has as the subject thereof any officer or director
of, or property owned or leased by, the Company or any of its subsidiaries or
(iii) relating to environmental or discrimination matters, where in any such
case (A) there is a reasonable possibility that such action, suit or proceeding
might be determined adversely to the Company or such subsidiary and (B) any such
action, suit or proceeding, if so determined adversely, would reasonably be
expected to, singly or in the aggregate, have a Material Adverse Effect or
adversely affect the consummation of the transactions contemplated by this
Agreement.  After due inquiry, such counsel does not know of any existing or, to
the best of such counsel’s knowledge, threatened or pending, material labor
dispute with the employees of the Company or any of its subsidiaries.

 

(5)                                 To the best knowledge of such counsel,
neither the Company nor any subsidiary is in violation of its charter, by-laws
or other organizational document, as the case may be.

 

In rendering such opinion, such counsel may rely (A) as to matters involving the
application of laws of any jurisdiction other than the General Corporation Law
of the State of Delaware or the federal law of the United States or the laws of
the State of Texas, to the extent

 

Exhibit A-2-1

--------------------------------------------------------------------------------


 

such counsel deems proper and specified in such opinion, upon the opinion (which
shall be dated the Closing Date, shall be satisfactory in form and substance to
the Initial Purchasers, shall expressly state that the Initial Purchasers may
rely on such opinion as if it were addressed to them and shall be furnished to
the Initial Purchasers) of other counsel of good standing whom such counsel
believes to be reliable and who is satisfactory to counsel for the Initial
Purchasers; and (B) as to matters of fact, to the extent such counsel deems
proper, on certificates of responsible officers of the Company and public
officials.

 

Exhibit A-2-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PRICING SUPPLEMENT

 

[g129432la11i001.jpg]

 

SandRidge Energy, Inc.

May 28, 2015

 

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum dated May 28, 2015 (the “Preliminary Offering
Memorandum”).  The information in this Pricing Supplement supplements the
Preliminary Offering Memorandum and updates and supersedes the information in
the Preliminary Offering Memorandum to the extent it is inconsistent with the
information in the Preliminary Offering Memorandum. Terms used and not defined
herein have the meanings assigned in the Preliminary Offering Memorandum.

 

The Notes have not been, and will not be, registered under the Securities Act of
1933, as amended (the “Securities Act”), or the securities laws of any other
jurisdiction and are being offered only to persons reasonably believed to be
“qualified institutional buyers” pursuant to Rule 144A under the Securities Act
and outside the United States to non-U.S. persons in accordance with Regulation
S under the Securities Act.

 

Issuer:

 

SandRidge Energy, Inc.

 

 

 

Principal Amount:

 

$1,250,000,000

 

 

 

Gross Proceeds:

 

$1,250,000,000

 

 

 

Net Proceeds:

 

Approximately $1,226 million (after deducting the initial purchasers’ discounts
and estimated expenses)

 

 

 

Title of Securities:

 

8.75% Senior Secured Notes due 2020 (the “Notes”)

 

 

 

Final Maturity Date:

 

June 1, 2020; provided, however, that if on October 15, 2019, the aggregate
outstanding principal amount of the Issuer’s 8.75% senior notes due 2020 that
shall not have been cancelled or retired as a result of a redemption, repurchase
or other acquisition or shall have not otherwise been discharged or defeased
exceeds $100.0 million, the Notes will mature on October 16, 2019

 

 

 

Issue Price:

 

100%, plus accrued interest, if any, from June 10, 2015

 

 

 

Coupon:

 

8.75%

 

Exhibit B-1

--------------------------------------------------------------------------------


 

Spread to Benchmark Treasury:

 

+723 basis points

 

 

 

Benchmark Treasury:

 

UST 1.375% due May 31, 2020

 

 

 

Yield to Maturity:

 

8.751%

 

 

 

Interest Payment Dates:

 

June 1 and December 1, beginning on December 1, 2015

 

 

 

Record Dates:

 

May 15 and November 15

 

 

 

Optional Redemption:

 

Prior to June 1, 2017, the Notes will be redeemable by the Issuer, in whole or
in part, at a price equal to 100% of the principal amount thereof, plus the
“Applicable Premium” as described in the Preliminary Offering Memorandum, plus
accrued and unpaid interest, if any, to the date of redemption.  In addition,
the Notes will be redeemable by the Issuer, in whole or in part, on or after
June 1, 2017 at the redemption prices (expressed as percentages of the principal
amount thereof) set forth below, plus accrued and unpaid interest, if any, to
the applicable date of redemption, on June 1 of the years set forth below:

 

 

 

 

 

Year

 

Price

 

 

 

 

2017

 

104.375

%

 

 

 

2018

 

102.188

%

 

 

 

2019 and thereafter

 

100.000

%

 

 

 

 

Optional Redemption with Equity Proceeds:

 

Up to 35% at 108.750% prior to June 1, 2017

 

 

 

Change of control:

 

Putable at 101% of principal plus accrued and unpaid interest

 

 

 

Joint Global Coordinators:

 

Barclays Capital Inc.

Morgan Stanley & Co. LLC

RBC Capital Markets, LLC

 

 

 

Joint Book-Runners:

 

Capital One Securities Inc.
Natixis Securities Americas LLC
RBS Securities Inc.

SunTrust Robinson Humphrey, Inc.
UBS Securities LLC

 

 

 

Trade Date:

 

May 28, 2015

 

 

 

Settlement Date:

 

June 10, 2015 (T+9)

 

We expect that delivery of the Notes will be made against payment therefor on or
about the ninth business day following the date of confirmation of orders with
respect to the Notes (this settlement cycle being referred to as “T+9”). Under
Rule 15c6-1 of the Securities Exchange Age of 1934, as amended, trades in the
secondary market generally are required to settle in three business days, unless
the parties to any such trade expressly agree otherwise. Accordingly, purchasers
who wish to trade the notes on the date of pricing of the notes or the next
succeeding five business days will be required, by virtue of the fact that the
notes initially will settle in T+9, to specify an alternate settlement cycle at
the time of any such trade to prevent a failed settlement and should consult
their own advisors.

 

Exhibit B-2

--------------------------------------------------------------------------------


 

Denominations:

 

$2,000 and integral multiples of $1,000 in excess thereof

 

 

 

Ratings*:

 

Moody’s: B1
S&P: B

 

 

 

Distribution:

 

144A and Regulation S without registration rights

 

 

 

CUSIPS and ISIN
Numbers:

 

144A Notes:
CUSIP: 80007PAU3
ISIN: US80007PAU30

Reg S Notes:
CUSIP: U79864AH4
ISIN: USU79864AH45

 

Changes from Preliminary Offering Memorandum:

 

The Issuer has increased the offering size of the notes from $1,000,000,000
aggregate principal amount to $1,250,000,000 aggregate principal amount; all
corresponding references in the Preliminary Offering Memorandum relating to the
aggregate principal amount of the notes offered are hereby updated and all
references in the Preliminary Offering Memorandum to the amount of outstanding
indebtedness as adjusted for this offering of notes are hereby increased by the
corresponding amount. The additional net proceeds will be used for general
corporate purposes.

 

Other information (including financial information) presented in the Preliminary
Offering Memorandum is deemed to have changed to the extent affected by the
changes described herein.

 

This material is confidential and is for your information only and is not
intended to be used by anyone other than you.  This information does not purport
to be a complete description of these Notes or the offering.  Please refer to
the Preliminary Offering Memorandum for a complete description.

 

This communication is being distributed in the United States solely to persons
reasonably believed to be Qualified Institutional Buyers, as defined in
Rule 144A under the Securities Act of 1933, as amended, and outside the United
States solely to Non-U.S. persons as defined under Regulation S.

 

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

 

--------------------------------------------------------------------------------

*A securities rating is not a recommendation to buy, sell or hold securities and
may be subject to revision or withdrawal at any time.

 

Any disclaimers or other notices that may appear below are not applicable to
this communication and should be disregarded. Such disclaimers or other notices
were automatically generated as a result of this communication being sent via
Bloomberg email or another communication system.

 

Exhibit B-3

--------------------------------------------------------------------------------


 

ANNEX I

 

Resale Pursuant to Regulation S or Rule 144A.

 

Each Initial Purchaser understands that:

 

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. Person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act.  Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.

 

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect.  Terms used above have the
meanings assigned to them in Regulation S under the Securities Act.”

 

--------------------------------------------------------------------------------


 

ANNEX II

 

UCC Financing Statements Jurisdictions

 

·                  Delaware, Texas, New Mexico, Oklahoma, Louisiana and Kansas

 

--------------------------------------------------------------------------------


 

ANNEX III

 

Jurisdictions of Mortgaged Property

 

·                  New Mexico, Oklahoma, Louisiana and Kansas

 

--------------------------------------------------------------------------------


 

ANNEX IV

 

Post-Closing Deliverables

 

Within 60 days after the Closing Date, for the Mortgaged Properties, the
Representatives shall have received the following documents or evidence of
completion of the following:

 

(1)                                 Mortgages.  A second priority Mortgage (or
deed of trust or deed to secure debt, as applicable), in the form and substance
required under the Security Documents and reasonably satisfactory to the
Representatives, with respect to each of the Mortgaged Properties executed and
delivered by the Company or Guarantor party thereto.

 

(2)                                 UCC Financing Statements. Properly filed UCC
Financing Statements for the Mortgaged Properties in each of the jurisdictions
listed on Annex III hereto.

 

(3)                                 Opinions of Local Counsel. A written opinion
of local counsel to the Company licensed in the jurisdictions where each of the
Mortgaged Properties are located shall be furnished to the Collateral Trustee,
at the request of the Company, addressed to the Collateral Trustee (which the
Company shall use commercially reasonable efforts to cause such counsel to
include in such opinion a provision for the Initial Purchasers’ complete
reliance thereon), with respect to the Mortgages and the related UCC financing
statements, covering the compliance as to form, proper recordation, perfection,
and priority of the liens created thereby and the enforceability of the
Mortgages in form and substance that is satisfactory to the Collateral Trustee.

 

(4)                                 Additional Documents. Any other documents
required to be delivered to perfect the second-priority lien on the Collateral
as contemplated by the Security Documents by no later than the dates required
under the applicable Security Documents.

 

--------------------------------------------------------------------------------